    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 1 of 65

                                                                       United States Courts
                                                                     Southern District of Texas
                           UNITED STATES DISTRICT COURT                     &/>ED
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                           April 30, 2019
                                                                   David J. Bradley, Clerk of Court
UNITED STATES OF AMERICA,                           '            Original file date
                                                    '
              v.                                    ' Criminal No.: H-4:19-cr-00234-S
                                                    '
(1) ASHLEY YEN NGUYEN, a/k/a “DUYEN”;               '     UNDER SEAL
Counts 1, 5, 49, 53, 100, 104, 152, 156             '
                                                    '             United States Courts
(2) KHANH PHUONG NGUYEN;                            '          Southern District of Texas
Counts 1, 2, 49, 50, 100, 101, 152, 153             '                   &/>ED
                                                    '
                                                                      May 10, 2019
(3) TUYEN THAI HUYNH;                               '
Counts 1, 49, 100, 152                              '        David J. Bradley, Clerk of Court
                                                    '
                                                            Redacted file date
(4) HUNG PHUOC NGUYEN;                              '
Counts 1, 49, 100, 152                              '
                                                    '
(5) CAT GIA LY, a/k/a JASON;                        '
Counts 1, 46, 49, 97, 100, 149, 152, 201            '
                                                    '
(6) LAN MINH NGUYEN;                                '
Counts 1, 47, 49, 98, 100, 150, 152, 202            '
                                                    '
(7) BINH THANH NGUYEN;                              '
Counts 1, 48, 49, 99, 100, 151, 152, 203            '
                                                    '
(8) HUY CO TRANH, a/k/a HUY CO TRAN,                '
A/K/A THUY KIM CO TRAN;                             '
Counts 1, 49, 100, 152                              '
                                                    '
(9) FELICIA DENISE BARGAS;                          '
Counts 1, 49, 57, 100, 108, 152, 160                '
                                                    '
(10) KRISTINE GUZMAN;                               '
Counts 1, 8, 49, 56, 100, 107, 152, 159             '
                                                    '
(11) JANIE GONZALEZ;                                '
Counts 1, 3, 49, 51, 100, 102, 152, 154             '
                                                    '
(12) TAM CONG LE;                                   '
Counts 1, 2, 49, 50, 100, 101, 152, 153, 204        '
                                                    '
(13) BAO HOANG NGUYEN;                              '
Counts 1, 3, 49, 51, 100, 102, 152, 154             '
                                                    '

                                               1

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 2 of 65




(14) BEATRIZ CORREAS,                                      '
a/k/a VIVIAN CORREAS;                                      '
Counts 1, 4, 49, 52, 100, 103, 109, 152, 155, 161          '
                                                           '
(15) HUNG VAN NGUYEN;                                      '
Counts 1, 5, 49, 53, 100, 104, 152, 156                    '
                                                           '
(16) RALPH RANDY PATINO;                                   '
Counts 1, 6, 49, 54, 100, 105, 152, 157                    '
                                                           '
(17) NAM PHUONG HOANG;                                     '
Counts 1, 7, 49, 55, 100, 106, 152, 158                    '
                                                           '
(18) BRANDY LYNN EISLEY;                                   '
Counts 1, 7, 49, 55, 100, 106, 152, 158                    '
                                                           '
(19) PHUC HOANG NGUYEN;                                    '
Counts 1, 8, 49, 56, 100, 107, 152, 159                    '
                                                           '
(20) SERGIO MARTINEZ, JR.;                                 '
Counts 1, 9, 49, 58, 100, 110, 152, 162                    '
                                                           '
(21) UYEN HA BAO TRAN;                                     '
Counts 1, 10, 49, 59, 100, 111, 152, 163                   '
                                                           '
(22) JULIO CESAR BACONCELOS, a/k/a                         '
a/k/a JULIO CESAR VASCONCELOS;                             '
Counts 1, 10, 49, 59, 100, 111, 152, 163                   '
                                                           '
(23) NHIEU THI NGOC BUI;                                   '
Counts 1, 11, 17, 49, 60, 67, 100, 112, 119, 152, 164, 171 '
                                                           '
(24) ALEX LOPEZ;                                           '
Counts 1, 11, 49, 60, 100, 112, 152, 164                   '
                                                           '
(25) HUYNH LE;                                             '
Counts 1, 12, 49, 61, 100, 113, 152, 165                   '
                                                           '
(26) HOAT VIEN DUONG;                                      '
Counts 1, 13, 49, 62, 100, 114, 152, 166                   '
                                                           '
(27) RAVEN NICOLE REYES;                                   '
Counts 1, 13, 49, 62, 100, 114, 152, 166                   '
                                                           '
(28) PHUC THEIN TRINH;                                     '
Counts 1, 14, 49, 63, 100, 116, 152, 168                   '
                                                           '

                                               2

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 3 of 65




(29) GUADALUPE RODRIGUEZ;                                  '
Counts 1, 14, 49, 63, 100, 116, 152, 168                   '
                                                           '
(30) HUONG LAN TRAN;                                       '
Counts 1, 15, 43, 49, 64, 91, 100, 115, 143, 152, 167, 195 '
                                                           '
(31) JUAN ALBERTO VIERA;                                   '
Counts 1, 15, 49, 64, 100, 115, 152, 167                   '
                                                           '
(32) KHANH QUONG DOAN;                                     '
Counts 1, 16, 49, 65, 100, 117, 152, 169                   '
                                                           '
(33) CRYSTAL NICOLE BARGAS;                                '
Counts 1, 16, 49, 65, 100, 117, 152, 169                   '
                                                           '
(34) ALEJANDRO ANTONIO ESQUIVEL;                           '
Counts 1, 17, 49, 67, 100, 119, 152, 171                   '
                                                           '
(35) CUONG NGUYEN;                                         '
Counts 1, 18, 49, 66, 100, 118, 152, 170                   '
                                                           '
(36) BRENDA ESQUIVEL;                                      '
Counts 1, 18, 49, 66, 100, 118, 152, 170                   '
                                                           '
(37) HOA VINH TRUONG;                                      '
Counts 1, 19, 49, 68, 100, 120, 152, 172                   '
                                                           '
(38) CRYSTAL JEAN GATES;                                   '
Counts 1, 19, 49, 68, 100, 120, 152, 172                   '
                                                           '
(39) LI MINH NGOC VO;                                      '
Counts 1, 20, 49, 69, 100, 121, 152, 173                   '
                                                           '
(40) BRYAN MARQUINA-OCHOA;                                 '
Counts 1, 20, 49, 69, 100, 121, 152, 173                   '
                                                           '
(41) KHAC NGHIA NGUYEN;                                    '
Counts 1, 21, 49, 70, 100, 122, 152, 174                   '
                                                           '
(42) CYNTHIA MONJARAS;                                     '
Counts 1, 21, 49, 70, 100, 122, 152, 174                   '
                                                           '
(43) KHANH PHI NGUYEN;                                     '
Counts 1, 22, 49, 71, 100, 123, 152, 175                   '
                                                           '
(44) MANUEL RENE MENDEZ;                                   '
Counts 1, 22, 49, 71, 100, 123, 152, 175                   '

                                               3

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 4 of 65



                                                '
(45) ANH HA TUAN DINH;                          '
Counts 1, 23, 49, 72, 100, 124, 152, 176        '
                                                '
(46) LINH MY TRAN;                              '
Counts 1, 24, 49, 73, 100, 128, 152, 180        '
                                                '
(47) ADAN ALEXANDER MARTINEZ;                   '
Counts 1, 24, 49, 73, 100, 128, 152, 180        '
                                                '
(48) TRAM BICH TRAN;                            '
Counts 1, 25, 49, 75, 100, 127, 152, 179        '
                                                '
(49) JOE MANUEL CAZARES III, a/k/a              '
JOE MANUEL CAZARES II, a/k/a                    '
JOE MANUEL CAZARES;                             '
Counts 1, 25, 49, 75, 100, 127, 152, 179        '
                                                '
(50) HAI THI HONG PHAM;                         '
Counts 1, 26, 49, 74, 100, 125, 152, 177        '
                                                '
(51) FAUSTINO OROSCO;                           '
Counts 1, 26, 49, 74, 100, 125, 152, 177        '
                                                '
(52) TIEN LE NGUYEN;                            '
Counts 1, 27, 49, 76, 100, 126, 152, 178        '
                                                '
(53) LE MINH HEIN TRAN;                         '
Counts 1, 28, 49, 77, 100, 129, 152, 181        '
                                                '
(54) BRANDY MONIQUE GUZMAN;                     '
Counts 1, 28, 49, 77, 100, 129, 152, 181        '
                                                '
(55) TRAN HANH UYEN DO;                         '
Counts 1, 29, 49, 78, 100, 130, 152, 182        '
                                                '
(56) THANG NGUYEN;                              '
Counts 1, 30, 49, 79, 100, 132, 152, 184        '
                                                '
(57) NEIDA NATALIE LUNA;                        '
Counts 1, 30, 49, 79, 100, 132, 152, 184        '
                                                '
(58) THAO NGUYEN PHUONG PHAM;                   '
Counts 1, 31, 49, 80, 100, 131, 152, 183        '
                                                '
(59) NICHOLAS RAY LOPEZ;                        '
Counts 1, 31, 49, 80, 100, 131, 152, 183        '
                                                '

                                           4

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 5 of 65



(60) SON TONG LAM;                                  '
Counts 1, 32, 49, 81, 100, 133, 152, 185            '
                                                    '
(61) JACKELINE GARCIA;                              '
Counts 1, 32, 49, 81, 100, 133, 152, 185            '
                                                    '
(62) NHAN NGUYEN NGOC DO;                           '
Counts 1, 33, 49, 82, 100, 134, 152, 186            '
                                                    '
(63) ADRIEN DIANNE KOEHNE;                          '
Counts 1, 33, 49, 82, 100, 134, 152, 186            '
                                                    '
(64) VIET NGUYEN QUOC LE;                           '
Counts 1, 34, 39, 49, 84, 100, 136, 152, 188        '
                                                    '
(65) KEWYN ZURITA;                                  '
Counts 1, 34, 49, 84, 100, 136, 152, 188            '
                                                    '
(66) KHANH NGOC PHUONG DUONG;                       '
Counts 1, 35, 49, 83, 100, 135, 152, 187            '
                                                    '
(67) THOMAS AGUILAR;                                '
Counts 1, 35, 49, 83, 100, 135, 152, 187            '
                                                    '
(68) UYEN HOANG DUONG;                              '
Counts 1, 36, 49, 85, 100, 137, 152, 189            '
                                                    '
(69) MANUEL DEJESUS ROMERO;                         '
Counts 1, 36, 49, 85, 100, 137, 152, 189            '
                                                    '
(70) HOANG LE MINH CAO;                             '
Counts 1, 37, 49, 86, 100, 138, 152, 190            '
                                                    '
(71) MELISSA MARICELA DELFIN;                       '
Counts 1, 37, 49, 86, 100, 138, 152, 190            '
                                                    '
(72) HINH VAN LE;                                   '
Counts 1, 38, 49, 87, 100, 139, 152, 191            '
                                                    '
(73) NICOLE RENEE HERNANDEZ;                        '
Counts 1, 38, 49, 87, 100, 139, 152, 191            '
                                                    '
(74) NGUYEN HOANG THE LE;                           '
Counts 1, 40, 49, 88, 100, 140, 152, 192            '
                                                    '
(75) HIEN LUU NY PHAN;                              '
Counts 1, 41, 49, 89, 100, 141, 152, 193            '
                                                    '

                                               5

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 6 of 65



(76) ANTHONY CHARLES CALLEY;                    '
Counts 1, 41, 49, 89, 100, 141, 152, 193        '
                                                '
(77) THUY THI THU NGUYEN;                       '
Counts 1, 42, 49, 90, 100, 142, 152, 194        '
                                                '
(78) STEVEN PAUL FERREL;                        '
Counts 1, 42, 49, 90, 100, 142, 152, 194        '
                                                '
(79) HARLEY DAMIAN;                             '
Counts 1, 43, 49, 91, 100, 143, 152, 195        '
                                                '
(80) MINH LE PHAM;                              '
Counts 1, 44, 49, 92, 100, 144, 152, 196        '
                                                '
(81) KHRYSTYNA REA GONZALEZ;                    '
Counts 1, 44, 49, 92, 100, 144, 152, 196        '
                                                '
(82) KHANH NGUYEN TRAN;                         '
Counts 1, 45, 49, 93, 100, 145, 152, 197        '
                                                '
(83) ESTEPHANY JANETT MORENO;                   '
Counts 1, 12, 49, 61, 100, 113, 152, 165        '
                                                '
(84) TAM MINH DOAN;                             '
Counts 49, 57, 100, 108, 152, 160               '
                                                '
(85) TROUNG VAN LO;                             '
Counts 49, 94, 100, 146, 152, 198               '
                                                '
(86) KRYSTINE HERRERA;                          '
Counts 49, 94, 100, 146, 152, 198               '
                                                '
(87) TAM VAN PHAM;                              '
Counts 49, 95, 100, 147, 152, 199               '
                                                '
(88) ANNA MARIE BOHANON;                        '
Counts 49, 95, 100, 147, 152, 199               '
                                                '
(89) HA MY THI NGUYEN;                          '
Counts 49, 96, 100, 148, 152, 200               '
                                                '
(90) CRISTOBAL JOSUE VENTURA;                   '
Counts 49, 96, 100, 148, 152, 200               '
                                                '
(91) JEZEBEL JACQULINE GARZA;                   '
Counts 1, 23, 49, 72, 100, 124, 152, 176        '
                                                '

                                           6

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 7 of 65



(92) ASHLEY GREEN;                                          '
Counts 1, 40, 49, 88, 100, 140, 152, 192                    '
                                                            '
(93) ISABEL DAMIANNE GONZALEZ FELAN;                        '
Counts 1, 46, 49, 97, 100, 149, 152, 201                    '
                                                            '
(94) ASHLEY NICOLE LIRA;                                    '
Counts 1, 47, 49, 99, 100, 151, 152, 203                    '
                                                            '
(95) RUDY MORENO;                                           '
Counts 1, 48, 49, 98, 100, 150, 152                         '
                                                            '
(96) TRANG LE NGUYEN,                                       '
a/k/a NGUYEN LE THIEN TRANG,                                '
Counts 49, 59, 205, 206                                     '
                                                            '
               Defendants.                                  '

                                SUPERSEDING INDICTMENT

THE GRAND JURY CHARGES THAT:

                                        INTRODUCTION

At all times material to this indictment:

       1.      (1) ASHLEY YEN NGUYEN, a/k/a DUYEN (hereinafter “DUYEN”) is the leader

of a criminal organization based in Southwest Houston, Texas. In addition to having members in

Southwest Houston, this criminal organization has associates operating throughout Texas and

Vietnam who act in furtherance of its criminal scheme.

      2.      This criminal organization is operating a large-scale marriage fraud scheme, in

which it creates sham marriages in order to illegally obtain admission and immigrant status for

aliens in the United States. A “sham” marriage is a marriage that is entered into for the primary

purpose of circumventing the immigration laws.

       3.      DUYEN and her co-conspirators are engaged in a variety of criminal conduct,

including, but not limited to, marriage fraud, mail fraud and immigration fraud.



                                                7

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 8 of 65



       4.      Other leaders, organizers, and facilitators of this criminal organization include

Defendants (2) KHANH PHUONG NGUYEN, (3) TUYEN THAI HUYNH, (4) HUNG PHUOC

NGUYEN, (5) CAT GIA LY, a/k/a JASON, (6) LAN MINH NGUYEN, (7) BINH THANH

NGUYEN, (8) HUY CO TRANH, a/k/a HUY CO TRAN, a/k/a THUY KIM CO TRAN, (9)

FELICIA DENISE BARGAS, (10) KRISTINE GUZMAN, (11) JANIE GONZALEZ, and others

known and unknown to the grand jury. (2) KHAN PHUONG NGUYEN is DUYEN’s daughter.

       5.      This criminal organization is using at least 5 residences in Houston, Texas in

furtherance of its criminal activities. These include:

               a.      11531 High Star Drive, Houston, Texas 77072;

               b.      4230 Alief Village Drive, Houston, Texas 77072;

               c.      10911 Hazen Street, Houston, Texas 77072;

               d.      11571 Willwood Drive, Houston, Texas 77072;

               e.      11403 Carvel Lane, Houston, Texas 77072; and

               f.      4414 Tufa Court, Houston, Texas 77072.

This criminal organization is also using other locations of operations in Vietnam.

                               IMMIGRATION PROCEDURES

       6.      The United States Citizenship and Immigration Services (“USCIS”) is a

government agency that oversees lawful immigration to the United States and provides the

procedures for United States citizens and permanent residents to acquire permanent resident status

for their immigration spouses living in the United States and abroad.

       7.      To perform this function, USCIS requires persons to submit various immigration

forms. These forms include:

               a.      Form I-130, Petition for Alien Relative (“I-130”);



                                                 8

      Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 9 of 65



               b.       Form I-485, Application to Register Permanent Residence or Adjust Status

(“I-485”);

               c.       Form I-751, Petition to Remove Conditions on Residence (“I-751”);

               d.       Form I-864, Affidavit of Support Under Section 213A of the INA (“I-864”);

and

               e.       Form I-129F, Petition for Alien Fiancé(e).

        8.     A non-citizen may seek to obtain lawful permanent resident status in the United

States based upon his/her valid marriage to a United States citizen.

        9.     The United States citizen in such a marriage who applies for such an immigration

benefit is hereinafter referred to as a “petitioner.” The non-citizen in such a marriage who

potentially would receive the immigration benefit as a result of that marriage is referred to as the

“beneficiary spouse.”

        10.    Form I-130. To accord the beneficiary spouse “immediate relative” status, a

petitioner must file an I-130 with USCIS. In support of the I-130, among other requirements, a

petitioner must submit the marriage certificate and indicate where both the petitioner and

beneficiary spouse reside and intend to reside.

        11.    Form I-485. Additionally, to adjust the beneficiary spouse’s immigration status to

that of a lawful permanent resident, the beneficiary spouse must file an I-485 with USCIS. In an

I-485, the beneficiary spouse must provide his/her complete marital history and residential history

for the past five years. The beneficiary spouse must also indicate in the I-485 if he/she has:

               a.       “ever submitted fraudulent or counterfeit documentation to any U.S.

Government official to obtain or attempt to obtain any immigration benefit, including a visa or

entry into the United States;”



                                                  9

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 10 of 65



               b.      “ever lied about, concealed, or misrepresented any information on an

application or petition to obtain a visa, other documentation required for entry into the United

States, admission to the United States, or any other kind of immigration benefit;” and

               c.       “ever committed a crime of any kind (even if you were not arrested, cited,

charged with, or tried for that crime).”

       12.     There is no waiting period (other than processing) for the beneficiary spouse to

adjust his/her status to that of a lawful permanent resident. If the I-130 and I-485 are approved,

the beneficiary spouse is accorded conditional permanent resident status.            The conditional

permanent resident status expires after two years.

       13.     Form I-864. In addition, the beneficiary spouse must also file a Form I-864 which

must be signed under penalty of perjury by the petitioner (i.e., his/her United States citizen spouse),

in order to establish the beneficiary spouse has adequate means of financial support and is not

likely to rely on the United States government for financial support. In support of an I-864, the

beneficiary spouse must submit employment records, asset records, and tax returns of

himself/herself, his/her spouse, his/her household members, and/or his/her sponsor in order to

establish that their collective income is at least 125 percent of the current Federal poverty line.

       14.     Form I-751. Within ninety days of the conditional permanent resident status

expiration, and in order to have the conditions on the beneficiary spouse’s permanent resident

status removed, the petitioner and the beneficiary spouse must file an I-751 with USCIS. Absent

certification that the United States citizen spouse is deceased, the marriage ended in divorce, the

alien spouse suffered domestic violence from the United States citizen spouse, or the alien spouse

would suffer an extreme hardship if deported, the petitioner and beneficiary spouse submitting the




                                                  10

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 11 of 65



I-751 must certify that the marriage was entered in accordance with the laws of the place where

the marriage took place and was not for the purpose of procuring an immigration benefit.

       15.     Form I-129F. Furthermore, an I-129F is required if a United States citizen is

seeking to have a non-citizen fiancé admitted that that they may get married in the United States.

An I-129F is submitted by the United States citizen spouse and allows his/her alien fiancé to enter

the United States as a nonimmigrant for the purpose of getting married within ninety days of the

alien fiancé’s arrival. Along with the I-129F, the United States citizen petitioner must also submit

evidence that he/she actually met the alien fiancé in person within the prior two years, or that there

were extreme hardships or strict and long-established customs of the alien fiancé’s culture or social

practice prohibiting such an in-person meeting.

       16.     Persons submitting Forms I-130, I-485, I-864, I-751, and I-129F sign these forms

under penalty of perjury and certify all of the information provided is complete, true, and correct.

                                   CRIMINAL CONSPIRACY

       17.     This criminal organization is operating a large-scale marriage fraud scheme in

which it creates sham marriages in order to illegally obtain admission and immigrant status for

aliens in the United States. The conspirators will pair aliens seeking these immigration benefits

with United States citizens, create sham marriages between them, and then file false forms with

USCIS in order to obtain these immigration benefits for the alien. The conspirators receive

monetary payments from these aliens and pay the United States citizens a fee for their role in this

conspiracy.

       18.     The marriages entered into through this criminal conspiracy are sham marriages in

that, among other things:




                                                  11

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 12 of 65



                a.      the spouses do not live together and do not intend to live together, contrary

to documents and statements submitted to USCIS;

                b.      the spouses only meet briefly, immediately before they obtain their

marriage license, or not at all;

                c.      the spouses entered into the marriage pursuant to the financial arrangement

described in the following paragraphs; and

                d.      the spouses enter into the marriage for the primary purpose of

circumventing the immigration laws of the United States.

        19.     Aliens who seek to obtain admission and immigrant status through a sham marriage

arranged by this criminal conspiracy are described below as “beneficiary spouses.” In this criminal

conspiracy, the beneficiary spouses are non-citizens either living in another country and are

seeking admission to the United States, or are in the United States under some temporary non-

immigrant status.

        20.     The United States citizens who enter into sham marriages with these beneficiary

spouses are described below as “petitioners.”

        21.     Each beneficiary spouse entered in an agreement, which is sometimes written, with

DUYEN (1) and a company she does business as, in which the beneficiary spouse agrees to pay

the criminal organization a total of up to between approximately $50,000 and $70,000 to obtain

full lawful permanent resident status. These agreements are prorated such that the beneficiary

spouse agrees to pay an additional amount for each immigration benefit they receive, including,

but not limited to:

                a.      admission into the United States;

                b.      conditional permanent resident status, and



                                                 12

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 13 of 65



               c.      full lawful permanent resident status.

       22.     (1) DUYEN and (2) KHANH PHUONG NGUYEN have entered into sham

marriages themselves as petitioners for beneficiary spouses.

       23.     (1) DUYEN, (2) KHANH PHUONG NGUYEN, and others also recruit other

United States citizens to act as petitioners in sham marriages. These petitioners receive a portion

of the proceeds this criminal organization receives from the beneficiary spouses.

       24.     Furthermore, several individuals that were recruited as petitioners soon after

became recruiters themselves. Such individuals include, but are not limited to (9) FELICIA

DENISE BARGAS, (10) KRISTINE GUZMAN, and (11) JANIE GONZALEZ.

       25.     This criminal organization also employs individuals to be in charge of receiving the

proceeds from the beneficiary spouses and disbursing the payments to the petitioners. Two such

employed individuals are (3) TUYEN THAI HUYNH and (7) BINH THANH NGUYEN.

       26.     This criminal organization also employs individuals to act as guides for the United

States citizen petitioners when they had to travel to Vietnam under the guise that the United States

citizen would going to meet his/her fiancé, who, in truth, was a beneficiary spouse paying this

criminal organization in order to circumvent United States law. Such individuals include (8) HUY

CO TRANH, a/k/a HUY CO TRAN, a/k/a THUY KIM CO TRAN, (9) FELICIA DENISE

BARGAS, and (10) KRISTINE GUZMAN.

       27.     The criminal organization also prepares, and provides to the petitioner and

beneficiary spouse, fake wedding albums containing photographs to make it appear as if they had

a wedding ceremony above and beyond a marriage at a courthouse.

       28.     This criminal organization also employs individuals to act as drivers to take

petitioners and beneficiary spouses to their sham marriage ceremonies, appointments with



                                                13

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 14 of 65



immigration officials at USCIS, and meetings with immigration document preparers. One such

employed individual is (8) HUY CO TRANH, a/k/a HUY CO TRAN, a/k/a THUY KIM CO

TRAN.

        29.    For the sham marriages involving non-citizens already in the United States, this

criminal organization arranges the filing with USCIS of false Forms I-130, I-485, and I-751.

        30.    For the sham marriages and potential sham marriages involving non-citizens

abroad, this criminal organization arranges the filing of these false forms, as well as false Forms

I-129F with USCIS, as well as false applications for non-immigrant B1/B2 tourist visas in which

the beneficiary spouse would claim that he/she is seeking to come to the United States for a

temporary period as a tourist, but, in truth, was seeking to come to engage in an aforementioned

sham marriage.

        31.    The criminal organization also provides false tax, utility, and employment

information, and false documentation in support thereof, in order for USCIS to approve the false

immigration forms.




                                                14

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 15 of 65



                                           COUNT ONE

                           (Conspiracy to Engage in Marriage Fraud)

         Paragraphs 1-31 of the Introduction, and Counts 2-48 of this Indictment, are re-alleged and

incorporated herein by reference.

         From on or about August 9, 2013, and continuing until on or about April 30, 2019, in the

Houston Division of the Southern District of Texas and elsewhere within the jurisdiction of the

Court,

                           (1) ASHLEY YEN NGUYEN, a/k/a DUYEN,

                                (2) KHANH PHUONG NGUYEN,

                                    (3) TUYEN THAI HUYNH,

                                  (4) HUNG PHUOC NGUYEN,

                                  (5) CAT GIA LY, a/k/a JASON,

                                     (6) LAN MINH NGUYEN,

                                    (7) BINH THANH NGUYEN,

                          (8) HUY CO TRANH, A/K/A HUY CO TRAN,
                                 A/K/A THUY KIM CO TRAN,

                                 (9) FELICIA DENISE BARGAS,

                                    (10) KRISTINE GUZMAN,

                                     (11) JANIE GONZALEZ,

                                       (12) TAM CONG LE,

                                  (13) BAO HOANG NGUYEN,

                                    (14) BEATRIZ CORREAS,
                                    A/K/A VIVIAN CORREAS,

                                    (15) HUNG VAN NGUYEN,



                                                 15

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 16 of 65



                          (16) RALPH RANDY PATINO,

                          (17) NAM PHUONG HOANG,

                          (18) BRANDY LYNN EISLEY,

                          (19) PHUC HOANG NGUYEN,

                          (20) SERGIO MARTINEZ, JR.,

                           (21) UYEN HA BAO TRAN,

       (22) JULIO CESAR BACONCELOS, a/k/a JULIO CESAR VASCONCELOS,

                           (23) NHIEU THI NGOC BUI,

                               (24) ALEX LOPEZ,

                                (25) HUYNH LE,

                            (26) HOAT VIEN DUONG,

                          (27) RAVEN NICOLE REYES,

                            (28) PHUC THEIN TRINH,

                         (29) GUADALUPE RODRIGUEZ,

                            (30) HUONG LAN TRAN,

                          (31) JUAN ALBERTO VIERA,

                          (32) KHANH QUONG DOAN,

                        (33) CRYSTAL NICOLE BARGAS,

                     (34) ALEJANDRO ANTONIO ESQUIVEL,

                             (35) CUONG NGUYEN,

                            (36) BRENDA ESQUIVEL,

                            (37) HOA VINH TRUONG,

                          (38) CRYSTAL JEAN GATES,



                                      16

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 17 of 65



                            (39) LI MINH NGOC VO,

                        (40) BRYAN MARQUINA-OCHOA,

                          (41) KHAC NGHIA NGUYEN,

                           (42) CYNTHIA MONJARAS,

                           (43) KHANH PHI NGUYEN,

                         (44) MANUEL RENE MENDEZ,

                           (45) ANH HA TUAN DINH,

                              (46) LINH MY TRAN,

                      (47) ADAN ALEXANDER MARTINEZ,

                            (48) TRAM BICH TRAN,

        (49) JOE MANUEL CAZARES III, a/k/a JOE MANUEL CAZARES II, a/k/a
                          JOE MANUEL CAZARES,

                           (50) HAI THI HONG PHAM,

                            (51) FAUSTINO OROSCO,

                             (52) TIEN LE NGUYEN,

                           (53) LE MINH HEIN TRAN,

                       (54) BRANDY MONIQUE GUZMAN,

                          (55) TRAN HANH UYEN DO,

                             (56) THANG NGUYEN,

                          (57) NEIDA NATALIE LUNA,

                      (58) THAO NGUYEN PHUONG PHAM,

                          (59) NICHOLAS RAY LOPEZ,

                             (60) SON TONG LAM,

                           (61) JACKELINE GARCIA,

                                      17

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 18 of 65




                         (62) NHAN NGUYEN NGOC DO,

                         (63) ADRIEN DIANNE KOEHNE,

                          (64) VIET NGUYEN QUOC LE,

                             (65) KEWYN ZURITA,

                      (66) KHANH NGOC PHUONG DUONG,

                            (67) THOMAS AGUILAR,

                          (68) UYEN HOANG DUONG,

                        (69) MANUEL DEJESUS ROMERO,

                           (70) HOANG LE MINH CAO,

                       (71) MELISSA MARICELA DELFIN,

                               (72) HINH VAN LE,

                       (73) NICOLE RENEE HERNANDEZ,

                         (74) NGUYEN HOANG THE LE,

                            (75) HIEN LUU NY PHAN,

                       (76) ANTHONY CHARLES CALLEY,

                         (77) THUY THI THU NGUYEN,

                          (78) STEVEN PAUL FERREL,

                            (79) HARLEY DAMIAN,

                              (80) MINH LE PHAM,

                       (81) KHRYSTYNA REA GONZALEZ,

                          (82) KHANH NGUYEN TRAN,

                       (83) ESTEPHANY JANETT MORENO,

                       (91) JEZEBEL JACQULINE GARZA,

                                      18

     Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 19 of 65




                                       (92) ASHLEY GREEN,

                         (93) ISABEL DAMIANNE GONZALEZ FELAN,

                                 (94) ASHLEY NICOLE LIRA, and

                                       (95) RUDY MORENO,

defendants herein, did knowingly and willfully conspire, confederate, and agree with one another

and with persons known and unknown to the Grand Jury to commit and attempt to commit the

following offenses against the United States contained in Counts 2-48, that is the defendants

knowingly conspired to enter into marriages for the purpose of evading any provision of the

immigration laws of the United States.

          3.     In furtherance of the conspiracy, and to achieve its objects, the defendants

committed the overt acts alleged in Paragraphs 1-31 of the Introduction and Counts 2-48 of this

Indictment.

          All in violation of Title 18, United States Code, Section 371.

                          COUNTS TWO THROUGH FORTY-EIGHT

                                         (Marriage Fraud)

          On or about the dates set forth below, in the Houston Division of the Southern District of

Texas and elsewhere within the jurisdiction of the Court, the defendants set forth below did

knowingly and unlawfully enter into marriage for the purpose of evading a provision of the

immigration laws of the United States. 


    Count                              Defendants                                Date of Marriage
                                                                                  (on or about)
      2                         (12) TAM CONG LE and                              August 9, 2013
                            (2) KHANH PHUONG NGUYEN
      3                    (13) BAO HOANG NGUYEN and                               June 11, 2014
                                (11) JANIE GONZALEZ

                                                  19

     Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 20 of 65



    Count                      Defendants                       Date of Marriage
                                                                 (on or about)
      4      (14) BEATRIZ CORREAS, a/k/a VIVIAN CORREAS          April 26, 2016

      5                (15) HUNG VAN NGUYEN and                September 27, 2016
                 (1) ASHLEY YEN NGUYEN, a/k/a DUYEN
      6                (16) RALPH RANDY PATINO                  January 25, 2017

      7              (17) NAM PHUONG HOANG and                    July 21, 2017
                       (18) BRANDY LYNN EISLEY
      8              (19) PHUC HOANG NGUYEN and                 November 9, 2017
                         (10) KRISTINE GUZMAN
      9                (20) SERGIO MARTINEZ, JR.                 April 26, 2016

     10                 (21) UYEN HA BAO TRAN and              November 29, 2017
            (22) JULIO CESAR BACONCELOS, a/k/a JULIO CESAR
                               VASCONCELOS
     11                (23) NHIEU THI NGOC BUI and              January 10, 2014
                              (24) ALEX LOPEZ
     12                    (25) HUYNH LE and                    November 2, 2015
                   (83) ESTEPHANY JANETT MORENO
     13                (26) HOAT VIEN DUONG and                 November 6, 2015
                       (27) RAVEN NICOLE REYES
     14                (28) PHUC THEIN TRINH and               November 24, 2015
                     (29) GUADALUPE RODRIGUEZ
     15                (30) HUONG LAN TRAN and                 November 24, 2015
                       (31) JUAN ALBERTO VIERA
     16               (32) KHANH QUONG DOAN and                 February 3, 2016
                     (33) CRYSTAL NICOLE BARGAS
     17                (23) NHIEU THI NGOC BUI and               April 15, 2016
                  (34) ALEJANDRO ANTONIO ESQUIVEL
     18                 (35) CUONG NGUYEN and                    April 19, 2016
                         (36) BRENDA ESQUIVEL
     19                (37) HOA VINH TRUONG and                   June 1, 2016
                       (38) CRYSTAL JEAN GATES
     20                (39) LI MINH NGOC VO and                   July 7, 2016
                    (40) BRYAN MARQUINA-OCHOA
     21              (41) KHAC NGHIA NGUYEN and                  August 11, 2016
                        (42) CYNTHIA MONJARAS



                                       20

     Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 21 of 65



    Count                      Defendants                       Date of Marriage
                                                                 (on or about)
     22               (43) KHANH PHI NGUYEN and                September 30, 2016
                      (44) MANUEL RENE MENDEZ
     23               (45) ANH HA TUAN DINH and                  October 4, 2016
                   (91) JEZEBEL JACQUELINE GARZA
     24                  (46) LINH MY TRAN and                  November 4, 2016
                   (47) ADAN ALEXANDER MARTINEZ
     25                 (48) TRAM BICH TRAN and                 November 4, 2016
            (49) JOE MANUEL CAZARES III, a/k/a JOE MANUEL
                 CAZARES II, a/k/a JOE MANUEL CAZARES
     26               (50) HAI THI HONG PHAM and               November 29, 2016
                         (51) FAUSTINO OROSCO
     27                  (52) TIEN LE NGUYEN                   November 29, 2016

     28                (53) LE MINH HEIN TRAN and               January 20, 2017
                    (54) BRANDY MONIQUE GUZMAN
     29                (55) TRAN HANH UYEN DO                   January 25, 2017

     30                 (56) THANG NGUYEN and                   February 10, 2017
                       (57) NEIDA NATALIE LUNA
     31          (58) THAO NGUYEN PHUONG PHAM and               February 10, 2017
                       (59) NICHOLAS RAY LOPEZ
     32                 (60) SON TONG LAM and                   February 24, 2017
                        (61) JACKELINE GARCIA
     33             (62) NHAN NGUYEN NGOC DO and                February 28, 2017
                      (63) ADRIEN DIANNE KOEHNE
     34              (64) VIET NGUYEN QUOC LE and                April 13, 2017
                           (65) KEWYN ZURITA
     35          (66) KHANH NGOC PHUONG DUONG and                 May 9, 2017
                         (67) THOMAS AGUILAR
     36              (68) UYEN HOANG DUONG and                    July 3, 2017
                    (69) MANUEL DEJESUS ROMERO
     37               (70) HOANG LE MINH CAO and                  July 25, 2017
                    (71) MELISSA MARICELA DELFIN
     38                    (72) HINH VAN LE and                  January 8, 2018
                    (73) NICOLE RENEE HERNANDEZ
     39               (64) VIET NGUYEN QUOC LE                   October 3, 2018




                                       21

     Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 22 of 65



    Count                             Defendants                                Date of Marriage
                                                                                 (on or about)
     40                  (74) NGUYEN HOANG THE LE and                            March 2, 2018
                               (92) ASHLEY GREEN
     41                     (75) HIEN LUU NY PHAN and                             April 19, 2018
                         (76) ANTHONY CHARLES CALLEY
     42                  (77) THUY THI THU NGUYEN and                             June 14, 2018
                            (78) STEVEN PAUL FERREL
     43                       (30) HUONG LAN TRAN and                             July 24, 2018
                                 (79) HARLEY DAMIAN
     44                       (80) MINH LE PHAM and                              August 6, 2018
                        (81) KHRYSTYNA REA GONZALEZ
     45                      (82) KHANH NGUYEN TRAN                              October 3, 2018

     46                  (5) CAT GIA LY, A/K/A JASON and                        February 28, 2017
                   (93) ISABEL DAMIANNE GONZALEZ FELAN
     47                       (6) LAN MINH NGUYEN and                           September 2, 2015
                                  (95) RUDY MORENO
     48                      (7) BINH THANH NGUYEN and                           August 2, 2017
                               (94) ASHLEY NICOLE LIRA


          All in violation of Title 8, United States Code, Section 1325(c) and Title 18, United

States Code, Section 2.

                                     COUNT FORTY-NINE

                               (Conspiracy to Commit Mail Fraud)

          1.     Paragraphs 1-31 of the Introduction and Counts 1-48 and 50-203 of this Indictment,

are re-alleged and incorporated herein by reference.

          2.     From on or about November 13, 2013, and continuing until on or about April 30,

2019, in the Houston Division of the Southern District of Texas and elsewhere within the

jurisdiction of the Court,

                             (1) ASHLEY YEN NGUYEN, a/k/a DUYEN,

                                 (2) KHANH PHUONG NGUYEN,

                                                 22

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 23 of 65




                            (3) TUYEN THAI HUYNH,

                          (4) HUNG PHUOC NGUYEN,

                          (5) CAT GIA LY, a/k/a JASON,

                            (6) LAN MINH NGUYEN,

                           (7) BINH THANH NGUYEN,

                    (8) HUY CO TRANH, A/K/A HUY CO TRAN,
                           A/K/A THUY KIM CO TRAN,

                         (9) FELICIA DENISE BARGAS,

                            (10) KRISTINE GUZMAN,

                             (11) JANIE GONZALEZ,

                              (12) TAM CONG LE,

                          (13) BAO HOANG NGUYEN,

                           (14) BEATRIZ CORREAS,
                           A/K/A VIVIAN CORREAS,

                           (15) HUNG VAN NGUYEN,

                          (16) RALPH RANDY PATINO,

                          (17) NAM PHUONG HOANG,

                          (18) BRANDY LYNN EISLEY,

                          (19) PHUC HOANG NGUYEN,

                          (20) SERGIO MARTINEZ, JR.,

                           (21) UYEN HA BAO TRAN,

       (22) JULIO CESAR BACONCELOS, a/k/a JULIO CESAR VASCONCELOS,

                           (23) NHIEU THI NGOC BUI,

                               (24) ALEX LOPEZ,

                                       23

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 24 of 65




                                (25) HUYNH LE,

                            (26) HOAT VIEN DUONG,

                          (27) RAVEN NICOLE REYES,

                            (28) PHUC THEIN TRINH,

                         (29) GUADALUPE RODRIGUEZ,

                            (30) HUONG LAN TRAN,

                          (31) JUAN ALBERTO VIERA,

                          (32) KHANH QUONG DOAN,

                        (33) CRYSTAL NICOLE BARGAS,

                     (34) ALEJANDRO ANTONIO ESQUIVEL,

                             (35) CUONG NGUYEN,

                            (36) BRENDA ESQUIVEL,

                            (37) HOA VINH TRUONG,

                          (38) CRYSTAL JEAN GATES,

                            (39) LI MINH NGOC VO,

                        (40) BRYAN MARQUINA-OCHOA,

                          (41) KHAC NGHIA NGUYEN,

                           (42) CYNTHIA MONJARAS,

                           (43) KHANH PHI NGUYEN,

                         (44) MANUEL RENE MENDEZ,

                           (45) ANH HA TUAN DINH,

                              (46) LINH MY TRAN,

                      (47) ADAN ALEXANDER MARTINEZ,

                                      24

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 25 of 65




                            (48) TRAM BICH TRAN,

        (49) JOE MANUEL CAZARES III, a/k/a JOE MANUEL CAZARES II, a/k/a
                           JOE MANUEL CAZARES

                           (50) HAI THI HONG PHAM,

                            (51) FAUSTINO OROSCO,

                             (52) TIEN LE NGUYEN,

                           (53) LE MINH HEIN TRAN,

                       (54) BRANDY MONIQUE GUZMAN,

                          (55) TRAN HANH UYEN DO,

                             (56) THANG NGUYEN,

                          (57) NEIDA NATALIE LUNA,

                      (58) THAO NGUYEN PHUONG PHAM,

                          (59) NICHOLAS RAY LOPEZ,

                             (60) SON TONG LAM,

                           (61) JACKELINE GARCIA,

                         (62) NHAN NGUYEN NGOC DO,

                         (63) ADRIEN DIANNE KOEHNE,

                          (64) VIET NGUYEN QUOC LE,

                             (65) KEWYN ZURITA,

                      (66) KHANH NGOC PHUONG DUONG,

                            (67) THOMAS AGUILAR,

                          (68) UYEN HOANG DUONG,

                        (69) MANUEL DEJESUS ROMERO,



                                      25

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 26 of 65



                           (70) HOANG LE MINH CAO,

                       (71) MELISSA MARICELA DELFIN,

                               (72) HINH VAN LE,

                       (73) NICOLE RENEE HERNANDEZ,

                         (74) NGUYEN HOANG THE LE,

                            (75) HIEN LUU NY PHAN,

                       (76) ANTHONY CHARLES CALLEY,

                         (77) THUY THI THU NGUYEN,

                          (78) STEVEN PAUL FERREL,

                            (79) HARLEY DAMIAN,

                              (80) MINH LE PHAM,

                       (81) KHRYSTYNA REA GONZALEZ,

                          (82) KHANH NGUYEN TRAN,

                       (83) ESTEPHANY JANETT MORENO,

                             (84) TAM MINH DOAN,

                             (85) TROUNG VAN LO,

                           (86) KRYSTINE HERRERA,

                             (87) TAM VAN PHAM,

                         (88) ANNA MARIE BOHANON,

                           (89) HA MY THI NGUYEN,

                       (90) CRISTOBAL JOSUE VENTURA,

                       (91) JEZEBEL JACQULINE GARZA,

                             (92) ASHLEY GREEN,



                                      26

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 27 of 65



                          (3) ISABEL DAMIANNE GONZALEZ FELAN,

                                 (94) ASHLEY NICOLE LIRA,

                                   (95) RUDY MORENO, and

                (96) TRANG LE NGUYEN, a/k/a NGUYEN LE THIEN TRANG,

defendants herein, did knowingly conspire, confederate, and agree with each other and with others

known and unknown to the Grand Jury to commit the following offenses against the United States:

to knowingly and willfully, in violation of Title 18, United States Code, Section 1341, execute a

scheme and artifice to defraud United States Citizenship and Immigration Services and obtain

fraudulent marriage licenses and immigration benefits based thereon by means of false and

fraudulent pretenses, representations, and promises and for the purpose of executing and

attempting to execute the above described scheme and artifice to defraud, did place in any post

office and authorized depository for mail, the items set forth in Counts 50-99 below on or about

the dates set forth therein.

         3.     In furtherance of the conspiracy, and to achieve its objects, the defendants

committed the overt acts alleged in Paragraphs 1-31 of the Introduction, and Counts 1-48 and 50-

203 of this Indictment.

        All in violation of Title 18, United States Code, Sections 1349 and 1341.

                          COUNTS FIFTY THROUGH NINETY-NINE

                                          (Mail Fraud)

        On or about the dates set forth below, in the Houston Division of the Southern District of

Texas and elsewhere within the jurisdiction of the Court, the defendants set forth in the counts

below, aiding and abetting each other and others known and unknown to the Grand Jury, with the

intent to defraud, devised and willfully participated in, with knowledge of its fraudulent manner,

the below-described scheme and artifice to defraud and obtain immigration benefits by materially

                                                27

     Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 28 of 65



false and fraudulent pretenses, representations, and promises, and for the purpose of executing and

attempting to execute the below-described scheme and artifice to defraud and obtain immigration

benefits, the defendants knowingly placed in a United States Postal Service post office and United

States Postal Service authorized depository for mail, to be sent and delivered by the United States

Postal Service, the following:


Count        Defendants             Date                  Reason Documents                 Documents
                                  Deposited               Were Fraudulent                  Deposited
                                   in Mail                                                  in Mail
                                 (On or about)
    50   (12) TAM CONG LE        November        Documents submitted included forged       I-130,
                   and           13, 2013       signatures, false statements under        I-485,
              (2) KHANH                          penalty of perjury, and fictitious
         PHOUNG NGUYEN                           addresses, cohabitants, and employment
                                                 verification letters.
    51   (13) BAO HOANG          June 21,        Documents submitted included forged       I-130,
              NGUYEN             2014           signatures, false statements under        I-485
                 and                             penalty of perjury, and fictitious
             (11) JANIE                          addresses, cohabitants, and employment
            GONZALEZ                             verification letters.
    52     (14) BEATRIZ          May 10,         Documents submitted included forged       I-130,
          CORREAS, a/k/a         2016           signatures, false statements under        I-485
         VIVIAN CORREAS                          penalty of perjury, and fictitious
                                                 addresses, cohabitants, and employment
                                                 verification letters.
    53      (15) HUNG VAN        October 12,     Documents submitted included forged       I-130,
                NGUYEN           2016           signatures, false statements under        I-485
                  and                            penalty of perjury, and fictitious
           (1) ASHLEY YEN                        addresses, cohabitants, and employment
                NGUYEN                           verification letters.
    54   (16) RALPH RANDY        May 15,         Documents submitted included forged       I-130,
                PATINO           2017            signatures, false statements under        I-485
                                                 penalty of perjury, and fictitious
                                                 addresses, cohabitants, and employment
                                                 verification letters.
    55   (17) NAM PHUONG         August 4,       Documents submitted included forged       I-130,
               HOANG             2017           signatures, false statements under        I-485
                  and                            penalty of perjury, and fictitious
            (18) BRANDY                          addresses, cohabitants, and employment
            LYNN EISLEY                          verification letters.



                                                 28

     Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 29 of 65



Count       Defendants         Date                   Reason Documents                Documents
                             Deposited                Were Fraudulent                 Deposited
                              in Mail                                                  in Mail
                             (On or about)
    56   (19) PHUC HOANG     November        Documents submitted included forged      I-130,
               NGUYEN        27, 2017       signatures, false statements under       I-485
                  and                        penalty of perjury, and fictitious
            (10) KRISTINE                    addresses, cohabitants, and employment
              GUZMAN                         verification letters.
    57     (84) TAM MINH     May 10,         Documents submitted included forged      I-129F
             DOAN and (9)    2016           signatures, false statements under
          FELICIA DENISE                     penalty of perjury, and fictitious
               BARGAS                        addresses, cohabitants, and employment
                                             verification letters.
    58     (20) SERGIO       May 11,         Documents submitted included forged      I-130,
          MARTINEZ, JR.      2016           signatures, false statements under       I-485
                                             penalty of perjury, and fictitious
                                             addresses, cohabitants, and employment
                                             verification letters.
    59   (21) UYEN HA BAO    June 1,         Documents submitted included forged      I-130,
                 TRAN,       2018            signatures, false statements under       I-485
          (22) JULIO CESAR                   penalty of perjury, and fictitious
            BACONCELOS,                      addresses, cohabitants, and employment
         a/k/a JULIO CESAR                   verification letters.
           VASCONCELOS,
                  and
            (96) TRANG LE
            NGUYEN, a/k/a
         NGUYEN LE THIEN
                TRANG
    60      (23) NHIEU THI   August 7,   Documents submitted included forged          I-130,
             NGOC BUI and    2014        signatures, false statements under           I-485
          (24) ALEX LOPEZ                penalty of perjury, and fictitious
                                         addresses, cohabitants, and employment
                                         verification letters.
    61   (25) HUYNH LE and   December    Documents submitted included forged          I-130,
           (83) ESTEPHANY    10, 2015    signatures, false statements under           I-485
          JANETT MORENO                  penalty of perjury, and fictitious
                                         addresses, cohabitants, and employment
                                         verification letters.
    62    (26) HOAT VIEN     January 20, Documents submitted included forged          I-130,
            DUONG and        2016        signatures, false statements under           I-485
            (27) RAVEN                   penalty of perjury, and fictitious
          NICOLE REYES                   addresses, cohabitants, and employment
                                         verification letters.


                                             29

     Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 30 of 65



Count        Defendants          Date               Reason Documents             Documents
                               Deposited            Were Fraudulent              Deposited
                                in Mail                                           in Mail
                              (On or about)
    63   (28) PHUC THEIN      March 8,  Documents submitted included forged      I-130,
             TRINH and        2016      signatures, false statements under       I-485
         (29) GUADALUPE                 penalty of perjury, and fictitious
            RODRIGUEZ                   addresses, cohabitants, and employment
                                        verification letters.
    64     (30) HUONG LAN  March 8,     Documents submitted included forged      I-130,
                TRAN and   2016         signatures, false statements under       I-485
                (31) JUAN               penalty of perjury, and fictitious
          ALBERTO VIERA                 addresses, cohabitants, and employment
                                        verification letters.
    65         (32) KHANH  April 7,     Documents submitted included forged      I-130,
          QUONG DOAN and 2016           signatures, false statements under       I-485
             (33) CRYSTAL               penalty of perjury, and fictitious
          NICOLE BARGAS                 addresses, cohabitants, and employment
                                        verification letters.
    66         (35) CUONG  May 10,      Documents submitted included forged      I-130,
              NGUYEN and   2016         signatures, false statements under       I-485
              (36) BRENDA               penalty of perjury, and fictitious
                ESQUIVEL                addresses, cohabitants, and employment
                                        verification letters.
    67      (23) NHIEU THI June 7,      Documents submitted included forged      I-130,
             NGOC BUI and  2016         signatures, false statements under       I-485
           (34) ALEJANDRO               penalty of perjury, and fictitious
                ANTONIO                 addresses, cohabitants, and employment
                ESQUIVEL                verification letters.
    68      (37) HOA VINH  July 7, 2016 Documents submitted included forged      I-130,
              TRUONG and                signatures, false statements under       I-485
             (38) CRYSTAL               penalty of perjury, and fictitious
              JEAN GATES                addresses, cohabitants, and employment
                                        verification letters.
    69   (39) LI MINH NGOC July 27,     Documents submitted included forged      I-130,
                  VO and   2016         signatures, false statements under       I-485
               (40) BRYAN               penalty of perjury, and fictitious
              MARQUINA-                 addresses, cohabitants, and employment
                 OCHOA                  verification letters.
    70    (41) KHAC NGHIA September     Documents submitted included forged      I-130,
              NGUYEN and   16, 2016     signatures, false statements under       I-485
             (42) CYNTHIA               penalty of perjury, and fictitious
               MONJARAS                 addresses, cohabitants, and employment
                                        verification letters.



                                              30

     Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 31 of 65



Count       Defendants          Date                   Reason Documents                Documents
                              Deposited                Were Fraudulent                 Deposited
                               in Mail                                                  in Mail
                              (On or about)
    71    (43) KHANH PHI      October 25,     Documents submitted included forged      I-130,
            NGUYEN and        2016            signatures, false statements under       I-485
            (44) MANUEL                       penalty of perjury, and fictitious
           RENE MENDEZ                        addresses, cohabitants, and employment
                                              verification letters.
    72   (45) ANH HA TUAN     November        Documents submitted included forged      I-130,
               DINH and       23, 2016        signatures, false statements under       I-485
            (91) JEZEBEL                      penalty of perjury, and fictitious
             JACQULINE                        addresses, cohabitants, and employment
                GARZA                         verification letters.
    73      (46) LINH MY      January 26,     Documents submitted included forged      I-130,
              TRAN and        2017            signatures, false statements under       I-485
              (47) ADAN                       penalty of perjury, and fictitious
            ALEXANDER                         addresses, cohabitants, and employment
              MARTINEZ                        verification letters.
    74   (50) HAI THI HONG    January 26,     Documents submitted included forged      I-130,
              PHAM and        2017            signatures, false statements under       I-485
           (51) FAUSTINO                      penalty of perjury, and fictitious
               OROSCO                         addresses, cohabitants, and employment
                                              verification letters.
    75    (48) TRAM BICH      January 27,     Documents submitted included forged      I-130,
               TRAN and       2017            signatures, false statements under       I-485
         (49) JOE MANUEL                      penalty of perjury, and fictitious
         CAZARES III, a/k/a                   addresses, cohabitants, and employment
            JOE MANUEL                        verification letters.
         CAZARES II, a/k/a
            JOE MANUEL
              CAZARES
    76       (52) TIEN LE     January 26, Documents submitted included forged          I-130,
               NGUYEN         2017        signatures, false statements under           I-485
                                          penalty of perjury, and fictitious
                                          addresses, cohabitants, and employment
                                          verification letters.
    77   (53) LE MINH HEIN    February 9, Documents submitted included forged          I-130,
              TRAN and        2017        signatures, false statements under           I-485
            (54) BRANDY                   penalty of perjury, and fictitious
              MONIQUE                     addresses, cohabitants, and employment
              GUZMAN                      verification letters.
    78    (55) TRAN HANH      March 2,    Documents submitted included forged          I-130,
              UYEN DO         2017        signatures, false statements under           I-485
                                          penalty of perjury, and fictitious


                                              31

     Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 32 of 65



Count       Defendants        Date                   Reason Documents                Documents
                            Deposited                Were Fraudulent                 Deposited
                             in Mail                                                  in Mail
                            (On or about)
                                            addresses, cohabitants, and employment
                                            verification letters.
    79     (56) THANG       March 7,        Documents submitted included forged      I-130,
           NGUYEN and       2017            signatures, false statements under       I-485
            (57) NEIDA                      penalty of perjury, and fictitious
          NATALIE LUNA                      addresses, cohabitants, and employment
                                            verification letters.
    80        (58) THAO     February        Documents submitted included forged      I-130,
         NGUYEN PHUONG      21, 2017        signatures, false statements under       I-485
              PHAM and                      penalty of perjury, and fictitious
          (59) NICHOLAS                     addresses, cohabitants, and employment
             RAY LOPEZ                      verification letters.
    81     (60) SON TONG    March 15,       Documents submitted included forged      I-130,
               LAM and      2017            signatures, false statements under       I-485
          (61) JACKELINE                    penalty of perjury, and fictitious
               GARCIA                       addresses, cohabitants, and employment
                                            verification letters.
    82        (62) NHAN     May 15,         Documents submitted included forged      I-130,
         NGUYEN NGOC DO     2017            signatures, false statements under       I-485
                  and                       penalty of perjury, and fictitious
             (63) ADRIEN                    addresses, cohabitants, and employment
          DIANNE KOEHNE                     verification letters.
    83   (66) KHANH NGOC    June 8,         Documents submitted included forged      I-130,
          PHUONG DUONG      2017            signatures, false statements under       I-485
                  and                       penalty of perjury, and fictitious
            (67) THOMAS                     addresses, cohabitants, and employment
               AGUILAR                      verification letters.
    84   (64) VIET NGUYEN   June 22,        Documents submitted included forged      I-130,
            QUOC LE and     2017            signatures, false statements under       I-485
             (65) KEWYN                     penalty of perjury, and fictitious
                ZURITA                      addresses, cohabitants, and employment
                                            verification letters.
    85   (68) UYEN HOANG    July 20,        Documents submitted included forged      I-130,
             DUONG and      2017            signatures, false statements under       I-485
            (69) MANUEL                     penalty of perjury, and fictitious
         DEJESUS ROMERO                     addresses, cohabitants, and employment
                                            verification letters.
    86    (70) HOANG LE     August 14,      Documents submitted included forged      I-130,
          MINH CAO and      2017            signatures, false statements under       I-485
           (71) MELISSA                     penalty of perjury, and fictitious
            MARICELA                        addresses, cohabitants, and employment
              DELFIN                        verification letters.

                                            32

     Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 33 of 65



Count        Defendants         Date                Reason Documents            Documents
                              Deposited             Were Fraudulent             Deposited
                               in Mail                                           in Mail
                              (On or about)
    87   (72) HINH VAN LE  January 16, Documents submitted included forged      I-130,
                 and       2018        signatures, false statements under       I-485
            (73) NICOLE                penalty of perjury, and fictitious
               RENEE                   addresses, cohabitants, and employment
            HERNANDEZ                  verification letters.
    88     (74) NGUYEN     April 2,    Documents submitted included forged      I-130,
         HOANG THE LE and  2018        signatures, false statements under       I-485
            (92) ASHLEY                penalty of perjury, and fictitious
               GREEN                   addresses, cohabitants, and employment
                                       verification letters.
    89    (75) HIEN LUU NY May 3,      Documents submitted included forged      I-130,
                PHAN and   2018        signatures, false statements under       I-485
             (76) ANTHONY              penalty of perjury, and fictitious
         CHARLES CALLEY                addresses, cohabitants, and employment
                                       verification letters.
    90   (77) THUY THI THU August 2,   Documents submitted included forged      I-130,
              NGUYEN and   2018        signatures, false statements under       I-485
         (78) STEVEN PAUL              penalty of perjury, and fictitious
                 FERREL                addresses, cohabitants, and employment
                                       verification letters.
    91     (30) HUONG LAN  August 2,   Documents submitted included forged      I-130,
                TRAN and   2018        signatures, false statements under       I-485
              (79) HARLEY              penalty of perjury, and fictitious
                 DAMIAN                addresses, cohabitants, and employment
                                       verification letters.
    92        (80) MINH LE August 10, Documents submitted included forged       I-130,
                PHAM and   2018        signatures, false statements under       I-485
           (81) KHRYSTYNA              penalty of perjury, and fictitious
            REA GONZALEZ               addresses, cohabitants, and employment
                                       verification letters.
    93         (82) KHANH  November    Documents submitted included forged      I-130,
            NGUYEN TRAN    27, 2018    signatures, false statements under       I-485
                                       penalty of perjury, and fictitious
                                       addresses, cohabitants, and employment
                                       verification letters.
    94    (85) TROUNG VAN June 24,     Documents submitted included forged      I-130,
                  LO and   2016        signatures, false statements under       I-485
             (86) KRYSTINE             penalty of perjury, and fictitious
                HERRERA                addresses, cohabitants, and employment
                                       verification letters.



                                              33

     Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 34 of 65



Count           Defendants            Date                  Reason Documents                Documents
                                    Deposited               Were Fraudulent                 Deposited
                                     in Mail                                                 in Mail
                                   (On or about)
    95      (87) TAM VAN           July 15,        Documents submitted included forged      I-130,
               PHAM and            2016            signatures, false statements under       I-485
          (88) ANNA MARIE                          penalty of perjury, and fictitious
              BOHANON                              addresses, cohabitants, and employment
                                                   verification letters.
    96         (89) HA MY THI      December        Documents submitted included forged      I-130,
                 NGUYEN and        4, 2016         signatures, false statements under       I-485
               (90) CRISTOBAL                      penalty of perjury, and fictitious
              JOSUE VENTURA                        addresses, cohabitants, and employment
                                                   verification letters.
    97        (5) CAT GIA LY,      March 4,        Documents submitted included forged      I-130,
              a/k/a JASON and      2017            signatures, false statements under       I-485
                (93) ISABEL                        penalty of perjury, and fictitious
                DAMIANNE                           addresses, cohabitants, and employment
                GONZALEZ                           verification letters.
    98         (6) LAN MINH        November        Documents submitted included forged      I-130,
                NGUYEN and         5, 2015         signatures, false statements under       I-485
                 (95) RUDY                         penalty of perjury, and fictitious
                  MORENO                           addresses, cohabitants, and employment
                                                   verification letters.
    99        (7) BINH THANH       September       Documents submitted included forged      I-130,
                NGUYEN and         7, 2017         signatures, false statements under       I-485
                (94) ASHLEY                        penalty of perjury, and fictitious
                NICOLE LIRA                        addresses, cohabitants, and employment
                                                   verification letters.


         All in violation of Title 18, United States Code, Section 1341 and 2.

                                     COUNT ONE HUNDRED

                             (Conspiracy to Commit Immigration Fraud)

         1.      Paragraphs 1-31 of the Introduction and Counts 1-99, and 101-203 of this

Indictment are re-alleged and incorporated herein by reference.

         2.      From on or about November 18, 2013, and continuing until on or about April 30,

2019, in the Houston Division of the Southern District of Texas and elsewhere within the

jurisdiction of the Court,

                                                   34

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 35 of 65



                     (1) ASHLEY YEN NGUYEN, a/k/a DUYEN,

                         (2) KHANH PHUONG NGUYEN,

                            (3) TUYEN THAI HUYNH,

                          (4) HUNG PHUOC NGUYEN,

                          (5) CAT GIA LY, a/k/a JASON,

                            (6) LAN MINH NGUYEN,

                           (7) BINH THANH NGUYEN,

                    (8) HUY CO TRANH, a/k/a HUY CO TRAN,
                           a/k/a THUY KIM CO TRAN,

                         (9) FELICIA DENISE BARGAS,

                            (10) KRISTINE GUZMAN,

                             (11) JANIE GONZALEZ,

                              (12) TAM CONG LE,

                          (13) BAO HOANG NGUYEN,

                            (14) BEATRIZ CORREAS,
                             a/k/a VIVIAN CORREAS,

                           (15) HUNG VAN NGUYEN,

                          (16) RALPH RANDY PATINO,

                          (17) NAM PHUONG HOANG,

                          (18) BRANDY LYNN EISLEY,

                          (19) PHUC HOANG NGUYEN,

                          (20) SERGIO MARTINEZ, JR.,

                           (21) UYEN HA BAO TRAN,

       (22) JULIO CESAR BACONCELOS, a/k/a JULIO CESAR VASCONCELOS,



                                       35

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 36 of 65



                           (23) NHIEU THI NGOC BUI,

                               (24) ALEX LOPEZ,

                                (25) HUYNH LE,

                            (26) HOAT VIEN DUONG,

                          (27) RAVEN NICOLE REYES,

                            (28) PHUC THEIN TRINH,

                         (29) GUADALUPE RODRIGUEZ,

                            (30) HUONG LAN TRAN,

                          (31) JUAN ALBERTO VIERA,

                          (32) KHANH QUONG DOAN,

                        (33) CRYSTAL NICOLE BARGAS,

                     (34) ALEJANDRO ANTONIO ESQUIVEL,

                             (35) CUONG NGUYEN,

                            (36) BRENDA ESQUIVEL,

                            (37) HOA VINH TRUONG,

                          (38) CRYSTAL JEAN GATES,

                            (39) LI MINH NGOC VO,

                        (40) BRYAN MARQUINA-OCHOA,

                          (41) KHAC NGHIA NGUYEN,

                           (42) CYNTHIA MONJARAS,

                           (43) KHANH PHI NGUYEN,

                         (44) MANUEL RENE MENDEZ,

                           (45) ANH HA TUAN DINH,



                                      36

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 37 of 65



                              (46) LINH MY TRAN,

                      (47) ADAN ALEXANDER MARTINEZ,

                            (48) TRAM BICH TRAN,

          (49) JOE MANUEL CAZARES III, a/k/a JOE MANUEL CAZARES II,
                         a/k/a JOE MANUEL CAZARES

                           (50) HAI THI HONG PHAM,

                            (51) FAUSTINO OROSCO,

                             (52) TIEN LE NGUYEN,

                           (53) LE MINH HEIN TRAN,

                       (54) BRANDY MONIQUE GUZMAN,

                          (55) TRAN HANH UYEN DO,

                             (56) THANG NGUYEN,

                          (57) NEIDA NATALIE LUNA,

                      (58) THAO NGUYEN PHUONG PHAM,

                          (59) NICHOLAS RAY LOPEZ,

                             (60) SON TONG LAM,

                           (61) JACKELINE GARCIA,

                         (62) NHAN NGUYEN NGOC DO,

                         (63) ADRIEN DIANNE KOEHNE,

                          (64) VIET NGUYEN QUOC LE,

                             (65) KEWYN ZURITA,

                      (66) KHANH NGOC PHUONG DUONG,

                            (67) THOMAS AGUILAR,

                          (68) UYEN HOANG DUONG,

                                      37

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 38 of 65




                        (69) MANUEL DEJESUS ROMERO,

                           (70) HOANG LE MINH CAO,

                       (71) MELISSA MARICELA DELFIN,

                               (72) HINH VAN LE,

                       (73) NICOLE RENEE HERNANDEZ,

                         (74) NGUYEN HOANG THE LE,

                            (75) HIEN LUU NY PHAN,

                       (76) ANTHONY CHARLES CALLEY,

                         (77) THUY THI THU NGUYEN,

                          (78) STEVEN PAUL FERREL,

                            (79) HARLEY DAMIAN,

                              (80) MINH LE PHAM,

                       (81) KHRYSTYNA REA GONZALEZ,

                          (82) KHANH NGUYEN TRAN,

                       (83) ESTEPHANY JANETT MORENO,

                             (84) TAM MINH DOAN,

                             (85) TROUNG VAN LO,

                           (86) KRYSTINE HERRERA,

                             (87) TAM VAN PHAM,

                         (88) ANNA MARIE BOHANON,

                           (89) HA MY THI NGUYEN,

                       (90) CRISTOBAL JOSUE VENTURA,

                       (91) JEZEBEL JACQULINE GARZA,

                                      38

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 39 of 65




                                     (92) ASHLEY GREEN,

                          (93) ISABEL DAMIANNE GONZALEZ FELAN,

                               (94) ASHLEY NICOLE LIRA, and

                                      (95) RUDY MORENO,

defendants herein, did knowingly and willfully conspire, confederate, and agree with one another

and with persons known and unknown to the Grand Jury to commit and attempt to commit the

following offenses against the United States contained in Counts 101-151, that is, the defendants

knowingly presented and made under oath and subscribed as true false statements with respect to

material facts in immigration documents.

        3.     In furtherance of this conspiracy, and it achieve its objects, the defendants

committed the overt acts alleged in Paragraphs 1-31 of the Introduction and Counts 1-99 and 101-

203 of this Indictment.

       All in violation of Title 18, United States Code, Section 371.

    COUNTS ONE HUNDRED ONE THROUGH ONE HUNDRED AND FIFTY-ONE

    (Immigration Fraud - False and Fraudulent Statements in Immigration Documents)

       On or about the date set forth in the counts below, in the Houston Division of the Southern

District of Texas and elsewhere within the jurisdiction of the Court, the defendants set forth in the

counts below, aiding and abetting each other and others known and unknown to the Grand Jury,

did knowingly present and make under oath and subscribe as true under penalty of perjury under

28 U.S.C. § 1746, a false statement with respect to a material fact in an application, affidavit and

document required by the immigration laws and regulations prescribed thereunder, in that:

       1. Defendants claimed that they resided with the spouse at the address listed and that the
          letters and documents verifying such joint residence were truthful and not fictitious;



                                                 39

      Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 40 of 65



           2. Defendants claimed that that they worked at the jobs listed and that the letters verifying
              such employment were truthful and not fictitious;

           3. Defendants claimed that the signatures contained on their immigration documentation
              and supporting application were not forged; and

           4. Defendants answered “no” to the following questions under oath and penalty of
              perjury:

                  a. Have you ever submitted fraudulent or counterfeit documentation to any U.S.
                     Government official to obtain or attempt to obtain any immigration benefit,
                     including a visa or entry into the United States;

                  b. Have you ever lied about, concealed, or misrepresented any information on an
                     application or petition to obtain a visa, other documentation required for entry
                     into the United States, admission to the United States, or any other kind of
                     immigration benefit; and

                  c. Have you ever committed a crime of any kind (even if you were not arrested,
                     cited, charged with, or tried for that crime),

which statements the defendants described below knew were false because:

           1. Defendants knew they did not reside with the spouse at the address indicated and that
              documents stating they did were not truthful;

           2. Defendants knew they did not work at the jobs listed and that letters stating they did
              were not truthful;

           3. Defendants knew that the signatures claiming to be theirs and others they knew were
              not their own and of the individuals they knew; and

           4. Defendants knew that the documentation submitted was fraudulent and such fraudulent
              documentation was submitted to obtain an immigration benefit, they had lied and made
              misrepresentations in the documentation submitted which were submitted for
              immigration benefits, and they had engaged in marriage fraud.

    Count                    Defendants                      Date false statement        Document in
                                                            made and application          which false
                                                              filed (on or about)      statement made
     101              (12) TAM CONG LE and                  November 18, 2013          I-130,
                       (2) KHANH NGUYEN                                                I-485
     102         (13) BAO HOANG NGUYEN and      June 26, 2014                          I-130,
                      (11) JANIE GONZALEZ                                              I-485
     103     (14) BEATRIZ CORREAS, a/k/a VIVIAN May 16, 2016                           I-130,
                             CORREAS                                                   I-485

                                                    40

      Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 41 of 65



    Count               Defendants                Date false statement     Document in
                                                 made and application       which false
                                                   filed (on or about)   statement made
     104       (150 HUNG VAN NGUYEN and          October 12, 2016        I-130,
              (1) ASHLEY YEN NGUYEN, a/k/a                               I-485
                         DUYEN
     105        (16) RALPH RANDY PATINO          May 22, 2017            I-130,
                                                                         I-485
     106        (17) NAM PHUONG HOANG and        August 14, 2017         I-130,
                  (18) BRANDY LYNN EISLEY                                I-485
     107       (19) PHUC HOANG NGUYEN and        November 30, 2017       I-130,
                    (10) KRISTINE GUZMAN                                 I-485
     108           (84) TAM MINH DOAN and        May 17, 2017            I-129F
                 (9) FELICIA DENISE BARGAS
     109    (14) BEATRIZ CORREAS, a/k/a VIVIAN   March 5, 2019           I-751
                           CORREAS
     110          (20) SERGIO MARTINEZ, JR.      May 16, 2016            I-130,
                                                                         I-485
     111         (21) UYEN HA BAO TRAN, and      June 1, 2018            I-130,
             (22) JULIO CESAR BACONCELOS,                                I-485
            a/k/a JULIO CESAR VASCONCELOS,
     112         (23) NHIEU THI NGOC BUI and     August 12, 2014         I-130,
                          (24) ALEX LOPEZ                                I-485
     113                 (25) HUYNH LE and       December 14, 2015       I-130,
            (83) ESTEPHANY JANETT MORENO                                 I-485
     114          (26) HOAT VIEN DUONG and       January 25, 2016        I-130,
                  (27) RAVEN NICOLE REYES                                I-485
     115           (30) HUONG LAN TRAN and       March 11, 2016          I-130,
                  (31) JUAN ALBERTO VIERA                                I-485
     116          (28) PHUC THEIN TRINH and      March 14, 2016          I-130,
                (29) GUADALUPE RODRIGUEZ                                 I-485
     117        (32) KHANH QUONG DOAN and        April 11, 2016          I-130,
               (33) CRYSTAL NICOLE BARGAS                                I-485
     118             (35) CUONG NGUYEN and       June 13, 2016           I-130,
                      (36) BRENDA ESQUIVEL                               I-485
     119         (23) NHIEU THI NGOC BUI and     June 13, 2016           I-130,
                   (34) ALEJANDRO ANTONIO                                I-485
                              ESQUIVEL
     120          (37) HOA VINH TRUONG and       July 11, 2016           I-130,
                  (38) CRYSTAL JEAN GATES                                I-485
     121            (39) LI MINH NGOC VO and     August 1, 2016          I-130,
              (40) BRYAN MARQUINA-OCHOA                                  I-485
     122       (41) KHAC NGHIA NGUYEN and        September 19, 2016      I-130,
                    (42) CYNTHIA MONJARAS                                I-485
     123         (43) KHANH PHI NGUYEN and       October 31, 2016        I-130,
                 (44) MANUEL RENE MENDEZ                                 I-485

                                         41

      Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 42 of 65



    Count               Defendants                Date false statement     Document in
                                                 made and application       which false
                                                   filed (on or about)   statement made
     124        (45) ANH HA TUAN DINH and        December 2, 2016        I-130,
             (91) JEZEBEL JACQULINE GARZA                                I-485
     125       (50) HAI THI HONG PHAM and        January 31, 2017        I-130,
                   (51) FAUSTINO OROSCO                                  I-485
     126            (52) TIEN LE NGUYEN          January 30, 2017        I-130,
                                                                         I-485
     127          (48) TRAM BICH TRAN and        January 31, 2017        I-130,
            (49) JOE MANUEL CAZARES III, a/k/a                           I-485
            JOE MANUEL CAZARES II, a/k/a JOE
                      MANUEL CAZARES
     128            (46) LINH MY TRAN and        February 2, 2017        I-130,
            (47) ADAN ALEXANDER MARTINEZ                                 I-485
     129        (53) LE MINH HEIN TRAN and       February 15, 2017       I-130,
             (54) BRANDY MONIQUE GUZMAN                                  I-485
     130         (55) TRAN HANH UYEN DO          March 6, 2017           I-130,
                                                                         I-485
     131    (58) THAO NGUYEN PHUONG PHAM         March 9, 2017           I-130,
                and (59) NICHOLAS RAY LOPEZ                              I-485
     132            (56) THANG NGUYEN and        March 13, 2017          I-130,
                  (57) NEIDA NATALIE LUNA                                I-485
     133             (60) SON TONG LAM and       March 20, 2017          I-130,
                     (61) JACKELINE GARCIA                               I-485
     134     (62) NHAN NGUYEN NGOC DO and        May 19, 2017            I-130,
                (63) ADRIEN DIANNE KOEHNE                                I-485
     135    (66) KHANH NGOC PHUONG DUONG         June 12, 2017           I-130,
                   and (67) THOMAS AGUILAR                               I-485
     136       (64) VIET NGUYEN QUOC LE and      June 28, 2017           I-130,
                        (65) KEWYN ZURITA                                I-485
     137        (68) UYEN HOANG DUONG and        July 26, 2017           I-130,
              (69) MANUEL DEJESUS ROMERO                                 I-485
     138        (70) HOANG LE MINH CAO and       August 21, 2017         I-130,
              (71) MELISSA MARICELA DELFIN                               I-485
     139               (72) HINH VAN LE and      January 25, 2018        I-130,
              (73) NICOLE RENEE HERNANDEZ                                I-485
     140      (74) NGUYEN HOANG THE LE and       April 5, 2018           I-130,
                        (92) ASHLEY GREEN                                I-485
     141          (75) HIEN LUU NY PHAN and      May 4, 2018             I-130,
             (76) ANTHONY CHARLES CALLEY                                 I-485
     142       (77) THUY THI THU NGUYEN and      August 3, 2018          I-130,
                   (78) STEVEN PAUL FERREL                               I-485
     143           (30) HUONG LAN TRAN and       August 3, 2018          I-130,
                      (79) HARLEY DAMIAN                                 I-485


                                         42

      Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 43 of 65



    Count                    Defendants                   Date false statement          Document in
                                                         made and application            which false
                                                           filed (on or about)        statement made
     144              (80) MINH LE PHAM and              August 10, 2018              I-130,
                (81) KHRYSTYNA REA GONZALEZ                                           I-485
     145           (82) KHANH NGUYEN TRAN                December 6, 2018             I-130,
                                                                                      I-485
     146               (85) TROUNG VAN LO and            June 28, 2016                I-129F
                       (86) KRYSTINE HERRERA
     147                (87) TAM VAN PHAM and            July 19, 2016                I-129F
                    (88) ANNA MARIE BOHANON
     148             (89) HA MY THI NGUYEN and           December 8, 2016             I-129F
                 (90) CRISTOBAL JOSUE VENTURA
     149           (5) CAT GIA LY, a/k/a JASON and       March 17, 2017               I-130,
                (93) ISABEL DAMIANNE GONZALEZ                                         I-485
     150              (6) LAN MINH NGUYEN and            November 9, 2015             I-130,
                          (95) RUDY MORENO                                            I-485
     151             (7) BIN THANH NGUYEN and            September 11, 2017           I-130,
                      (94) ASHLEY NICOLE LIRA                                         I-485


           All in violation of Title 18, United States Code, Section 1546(a) and 2.

                              COUNT ONE HUNDRED FIFTY-TWO

                         (Conspiracy to Make False Statements Under Oath
                             In Matter Relating To Registry of Aliens)

           1.      Paragraphs 1-31 of the Introduction and Counts 1-151 and 152-203 of this

Indictment are re-alleged and incorporated herein by reference.

           2.      From on or about November 18, 2013 and continuing until on or about April 30,

2019, in the Houston Division of the Southern District of Texas and elsewhere within the

jurisdiction of the Court,

                             (1) ASHLEY YEN NGUYEN, a/k/a DUYEN,

                                  (2) KHANH PHUONG NGUYEN,

                                     (3) TUYEN THAI HUYNH,

                                   (4) HUNG PHUOC NGUYEN,


                                                  43

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 44 of 65



                          (5) CAT GIA LY, a/k/a JASON,

                            (6) LAN MINH NGUYEN,

                           (7) BINH THANH NGUYEN,

                    (8) HUY CO TRANH, a/k/a HUY CO TRAN,
                           a/k/a THUY KIM CO TRAN,

                         (9) FELICIA DENISE BARGAS,

                            (10) KRISTINE GUZMAN,

                             (11) JANIE GONZALEZ,

                              (12) TAM CONG LE,

                          (13) BAO HOANG NGUYEN,

                            (14) BEATRIZ CORREAS,
                             a/k/a VIVIAN CORREAS,

                           (15) HUNG VAN NGUYEN,

                          (16) RALPH RANDY PATINO,

                          (17) NAM PHUONG HOANG,

                          (18) BRANDY LYNN EISLEY,

                          (19) PHUC HOANG NGUYEN,

                          (20) SERGIO MARTINEZ, JR.,

                           (21) UYEN HA BAO TRAN,

       (22) JULIO CESAR BACONCELOS, a/k/a JULIO CESAR VASCONCELOS,

                           (23) NHIEU THI NGOC BUI,

                               (24) ALEX LOPEZ,

                                (25) HUYNH LE,

                            (26) HOAT VIEN DUONG,



                                       44

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 45 of 65



                          (27) RAVEN NICOLE REYES,

                            (28) PHUC THEIN TRINH,

                         (29) GUADALUPE RODRIGUEZ,

                            (30) HUONG LAN TRAN,

                          (31) JUAN ALBERTO VIERA,

                          (32) KHANH QUONG DOAN,

                        (33) CRYSTAL NICOLE BARGAS,

                     (34) ALEJANDRO ANTONIO ESQUIVEL,

                             (35) CUONG NGUYEN,

                            (36) BRENDA ESQUIVEL,

                            (37) HOA VINH TRUONG,

                          (38) CRYSTAL JEAN GATES,

                            (39) LI MINH NGOC VO,

                        (40) BRYAN MARQUINA-OCHOA,

                          (41) KHAC NGHIA NGUYEN,

                           (42) CYNTHIA MONJARAS,

                           (43) KHANH PHI NGUYEN,

                         (44) MANUEL RENE MENDEZ,

                           (45) ANH HA TUAN DINH,

                              (46) LINH MY TRAN,

                      (47) ADAN ALEXANDER MARTINEZ,

                            (48) TRAM BICH TRAN,

          (49) JOE MANUEL CAZARES III, a/k/a JOE MANUEL CAZARES II,
                        a/k/a JOE MANUEL CAZARES,

                                      45

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 46 of 65




                           (50) HAI THI HONG PHAM,

                            (51) FAUSTINO OROSCO,

                             (52) TIEN LE NGUYEN,

                           (53) LE MINH HEIN TRAN,

                       (54) BRANDY MONIQUE GUZMAN,

                          (55) TRAN HANH UYEN DO,

                             (56) THANG NGUYEN,

                          (57) NEIDA NATALIE LUNA,

                      (58) THAO NGUYEN PHUONG PHAM,

                          (59) NICHOLAS RAY LOPEZ,

                             (60) SON TONG LAM,

                           (61) JACKELINE GARCIA,

                         (62) NHAN NGUYEN NGOC DO,

                         (63) ADRIEN DIANNE KOEHNE,

                          (64) VIET NGUYEN QUOC LE,

                             (65) KEWYN ZURITA,

                      (66) KHANH NGOC PHUONG DUONG,

                            (67) THOMAS AGUILAR,

                          (68) UYEN HOANG DUONG,

                        (69) MANUEL DEJESUS ROMERO,

                           (70) HOANG LE MINH CAO,

                       (71) MELISSA MARICELA DELFIN,

                               (72) HINH VAN LE,

                                      46

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 47 of 65




                       (73) NICOLE RENEE HERNANDEZ,

                         (74) NGUYEN HOANG THE LE,

                            (75) HIEN LUU NY PHAN,

                       (76) ANTHONY CHARLES CALLEY,

                         (77) THUY THI THU NGUYEN,

                          (78) STEVEN PAUL FERREL,

                            (79) HARLEY DAMIAN,

                              (80) MINH LE PHAM,

                       (81) KHRYSTYNA REA GONZALEZ,

                          (82) KHANH NGUYEN TRAN,

                       (83) ESTEPHANY JANETT MORENO,

                             (84) TAM MINH DOAN,

                             (85) TROUNG VAN LO,

                           (86) KRYSTINE HERRERA,

                             (87) TAM VAN PHAM,

                         (88) ANNA MARIE BOHANON,

                           (89) HA MY THI NGUYEN,

                       (90) CRISTOBAL JOSUE VENTURA,

                       (91) JEZEBEL JACQULINE GARZA,

                             (92) ASHLEY GREEN,

                   (93) ISABEL DAMIANNE GONZALEZ FELAN,

                         (94) ASHLEY NICOLE LIRA, and

                             (95) RUDY MORENO,

                                      47

      Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 48 of 65




defendants herein, did knowingly and willfully conspire, confederate, and agree with one another

and with persons known and unknown to the Grand Jury to commit and attempt to commit the

following offenses against the United States contained in Counts 153-203, that is the defendants

knowingly made false statements under oath in matters relating to the registry of aliens.

            3.      In furtherance of this conspiracy, and to achieve its objects, the defendants

committed the overt acts alleged in paragraphs 1-31 of the Introduction and Counts 1-151 and 153-

203 of this Indictment.

           All in violation of Title 18, United States Code, Section 371.

     COUNTS ONE HUNDRED FIFTY-THREE THROUGH TWO HUNDRED THREE

             (False Statements Under Oath In Matters Relating To Registry Of Alien)

           On or about the dates set forth below, in the Southern District of Texas and elsewhere

within the jurisdiction of the Court, the defendants, aiding and abetting each other and others

known and unknown to the Grand Jury, did knowingly make a false statement under oath, namely,

those identified in Counts 101-151 in the matters set forth below, which relate to, and are under a

law of the United States relating to, the registry of aliens. 


    Count                     Defendants                     Date false statement   Document in
                                                            made and application     which false
                                                              filed (on or about) statement made
     153                  (12) TAM CONG LE and              November 18, 2013     I-130,
                           (2) KHANH NGUYEN                                       I-485
     154             (13) BAO HOANG NGUYEN and              June 26, 2014         I-130,
                          (11) JANIE GONZALEZ                                     I-485
     155         (14) BEATRIZ CORREAS, a/k/a VIVIAN         May 16, 2016          I-130,
                                 CORREAS                                          I-485
     156              (15) HUNG VAN NGUYEN and              October 12, 2016      I-130,
                    (1) ASHLEY YEN NGUYEN, a/k/a                                  I-485
                                  DUYEN
     157               (16) RALPH RANDY PATINO              May 22, 2017           I-130,
                                                                                   I-485


                                                   48

      Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 49 of 65



    Count               Defendants               Date false statement   Document in
                                                 made and application    which false
                                                  filed (on or about) statement made
     158        (17) NAM PHUONG HOANG and        August 14, 2017      I-130,
                  (18) BRANDY LYNN EISLEY                             I-485
     159       (19) PHUC HOANG NGUYEN and        November 30, 2017    I-130,
                    (10) KRISTINE GUZMAN                              I-485
     160           (84) TAM MINH DOAN and        May 17, 2017         I-129F
                 (9) FELICIA DENISE BARGAS
     161    (14) BEATRIZ CORREAS, a/k/a VIVIAN   March 5, 2019        I-751
                           CORREAS
     162          (20) SERGIO MARTINEZ, JR.      May 16, 2016         I-130,
                                                                      I-485
     163           (21) UYEN HA BAO TRAN, and    June 1, 2018         I-130,
            (22) JULIO CESAR BACONCELOS, a/k/a                        I-485
                   JULIO CESAR VASCONCELOS
     164           (23) NHIEU THI NGOC BUI and   August 12, 2014      I-130,
                             (24) ALEX LOPEZ                          I-485
     165                    (25) HUYNH LE and    December 14, 2015    I-130,
              (83) ESTEPHANY JANETT MORENO                            I-485
     166             (26) HOAT VIEN DUONG and    January 25, 2016     I-130,
                     (27) RAVEN NICOLE REYES                          I-485
     167              (30) HUONG LAN TRAN and    March 11, 2016       I-130,
                     (31) JUAN ALBERTO VIERA                          I-485
     168             (28) PHUC THEIN TRINH and   March 14, 2016       I-130,
                  (29) GUADALUPE RODRIGUEZ                            I-485
     169          (32) KHANH QUONG DOAN and      April 11, 2016       I-130,
                 (33) CRYSTAL NICOLE BARGAS                           I-485
     170                (35) CUONG NGUYEN and    June 13, 2016        I-130,
                         (36) BRENDA ESQUIVEL                         I-485
     171           (230 NHIEU THI NGOC BUI and   June 13, 2016        I-130,
                     (34) ALEJANDRO ANTONIO                           I-485
                                 ESQUIVEL
     172             (37) HOA VINH TRUONG and    July 11, 2016        I-130,
                     (38) CRYSTAL JEAN GATES                          I-485
     173              (39) LI MINH NGOC VO and   August 1, 2016       I-130,
                (40) BRYAN MARQUINA-OCHOA                             I-485
     174         (41) KHAC NGHIA NGUYEN and      September 19, 2016   I-130,
                       (42) CYNTHIA MONJARAS                          I-485
     175           (43) KHANH PHI NGUYEN and     October 31, 2016     I-130,
                    (44) MANUEL RENE MENDEZ                           I-485
     176            (45) ANH HA TUAN DINH and    December 2, 2016     I-130,
               (91) JEZEBEL JACQULINE GARZA                           I-485
     177           (50) HAI THI HONG PHAM and    January 31, 2017     I-130,
                         (51) FAUSTINO OROSCO                         I-485


                                         49

      Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 50 of 65



    Count               Defendants                Date false statement   Document in
                                                 made and application     which false
                                                   filed (on or about) statement made
     178          (52) TIEN LE NGUYEN            January 30, 2017      I-130,
                                                                       I-485
     179          (48) TRAM BICH TRAN and        January 31, 2017      I-130,
            (49) JOE MANUEL CAZARES III, a/k/a                         I-485
            JOE MANUEL CAZARES II, a/k/a JOE
                      MANUEL CAZARES
     180            (46) LINH MY TRAN and        February 2, 2017     I-130,
            (47) ADAN ALEXANDER MARTINEZ                              I-485
     181        (53) LE MINH HEIN TRAN and       February 15, 2017    I-130,
             (54) BRANDY MONIQUE GUZMAN                               I-485
     182         (55) TRAN HANH UYEN DO          March 6, 2017        I-130,
                                                                      I-485
     183    (58) THAO NGUYEN PHUONG PHAM         March 9, 2017        I-130,
                               and                                    I-485
                  (59) NICHOLAS RAY LOPEZ
     184            (56) THANG NGUYEN and        March 13, 2017       I-130,
                   (57) NEIDA NATALIE LUNA                            I-485
     185             (60) SON TONG LAM and       March 20, 2017       I-130,
                     (61)JACKELINE GARCIA                             I-485
     186     (62) NHAN NGUYEN NGOC DO and        May 19, 2017         I-130,
                (63) ADRIEN DIANNE KOEHNE                             I-485
     187    (66) KHANH NGOC PHUONG DUONG         June 12, 2017        I-130,
                               and                                    I-485
                     (67) THOMAS AGUILAR
     188       (64) VIET NGUYEN QUOC LE and      June 28, 2017        I-130,
                       (65) KEWYN ZURITA                              I-485
     189        (68) UYEN HOANG DUONG and        July 26, 2017        I-130,
              (69) MANUEL DEJESUS ROMERO                              I-485
     190        (70) HOANG LE MINH CAO and       August 21, 2017      I-130,
              (71) MELISSA MARICELA DELFIN                            I-485
     191              (72) HINH VAN LE and       January 25, 2018     I-130,
              (73) NICOLE RENEE HERNANDEZ                             I-485
     192      (74) NGUYEN HOANG THE LE and       April 5, 2018        I-130,
                       (92) ASHLEY GREEN                              I-485
     193          (75) HIEN LUU NY PHAN and      May 4, 2018          I-130,
             (76) ANTHONY CHARLES CALLEY                              I-485
     194       (77) THUY THI THU NGUYEN and      August 3, 2018       I-130,
                   (78) STEVEN PAUL FERREL                            I-485
     195           (30) HUONG LAN TRAN and       August 3, 2018       I-130,
                      (79) HARLEY DAMIAN                              I-485
     196             (80) MINH LE PHAM and       August 10, 2018      I-130,
             (81) KHRYSTYNA REA GONZALEZ                              I-485


                                         50

      Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 51 of 65



    Count                    Defendants                     Date false statement   Document in
                                                           made and application     which false
                                                             filed (on or about) statement made
     197           (82) KHANH NGUYEN TRAN                  December 6, 2018      I-130,
                                                                                 I-485
     198             (85) TROUNG VAN LO and                June 28, 2016         I-129F
                     (86) KRYSTINE HERRERA
     199              (87) TAM VAN PHAM and                July 19, 2016              I-129F
                  (88) ANNA MARIE BOHANON
     200           (89) HA MY THI NGUYEN and               December 8, 2016           I-129F
               (90) CRISTOBAL JOSUE VENTURA
     201         (5) CAT GIA LY, a/k/a JASON and           March 17, 2017             I-130,
              (93) ISABEL DAMIANNE GONZALEZ                                           I-485
     202            (6) LAN MINH NGUYEN and                November 9, 2015           I-130,
                        (95) RUDY MORENO                                              I-485
     203          (7) BINH THANH NGUYEN and                September 11, 2017         I-130,
                    (94) ASHLEY NICOLE LIRA                                           I-485


           All in violation of Title 18, United States Code, Section 1015(a) and 2.

                                 COUNT TWO HUNDRED FOUR

                     (Unlawful Procurement of Citizenship and Naturalization)

           On or about January 31, 2019, in the Houston Division of the Southern District of Texas,

                                         (12) TAM CONG LE,

the defendant, knowingly procured and attempted to procure, contrary to law, his naturalization,

to wit: by knowingly and willfully making under oath and penalty of perjury, material false

statements in connection with his application for naturalization, in violation of 18 U.S.C. § 1001,

when, during an interview with an official of the United States Department of Homeland Security

and on a Form N-400 Application for Naturalization, he falsely claimed that:

           (1) He had never committed a crime or offense for which he was not arrested;

           (2) He had never given false or misleading information to any U.S. government official
               while applying for any immigration benefit or to prevent deportation, exclusion or
               removal; and

           (3) He had never lied to any U.S. government official to gain entry or admission into the

                                                   51

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 52 of 65



           United States.

       In violation of Title 18, United States Code, Section 1425(a).
                               COUNT TWO HUNDRED FIVE

               (Obstructing and Impeding the Due Administration of Justice)

       On or about March 26, 2019, in the Houston Division of the Southern District of Texas,

               (96) TRANG LE NGUYEN, a/k/a NGUYEN LE THIEN TRANG,

the defendant, did corruptly and by any threatening communication, influence, obstruct and

impede and endeavor to influence, obstruct and impede the due administration of justice in a

federal grand jury in the United States District Court for the Southern District of Texas, by, after

preparing paperwork associated with one or more of the fraudulent marriages identified in this

indictment, informing K.M.N.N., an individual who was a party to one of the fraudulent marriages

identified in this indictment and whom had provided information on the scheme to federal law

enforcement that was the subject of an ongoing grand jury investigation, that K.M.N.N. should, as

a result of her providing such information to law enforcement, go into hiding so as to not be found

by federal law enforcement, not engage in any air travel that may alert federal law enforcement to

her presence, and not provide any further information to law enforcement.

       In violation of Title 18, United States Code, Section 1503(a).

                                COUNT TWO HUNDRED SIX

                      (Tampering With a Witness, Victim, or Informant)

       On or about March 26, 2019, in the Houston Division of the Southern District of Texas,

               (96) TRANG LE NGUYEN, a/k/a NGUYEN LE THIEN TRANG,

the defendant, did hinder, delay, prevent the communication by K.M.N.N. to Department of

Homeland Security Special Agent Paul Skinner and United States Citizenship and Immigration



                                                52

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 53 of 65



Services Investigator and Immigration Officer Ronald Mauldin, law enforcement officers, of

information relating to the commission of federal offenses, namely, violations of 8 U.S.C. sec.

1325(a), and 18 U.S.C. secs. 371, 1015, 1341, 1349, and 1546(a), and did knowingly attempt,

corruptly persuade, and engage in misleading conduct toward K.M.N.N., and cause and induce

K.M.N.N. to withhold testimony before a federal grand jury, and be absent from and evade legal

process to appear as a witness before a federal grand jury with the intent to influence, delay, and

prevent the testimony of K.M.N.N. in an official proceeding, namely a federal grand jury

investigation, by, after preparing paperwork associated with one or more of the fraudulent

marriages identified in this indictment, informing K.M.N.N., an individual who was a party to one

of the fraudulent marriages identified in this indictment and whom had provided information on

the scheme to federal law enforcement that was the subject of an ongoing grand jury investigation,

that K.M.N.N. should, as a result of her providing such information to law enforcement, go into

hiding so as to not be found by federal law enforcement, not engage in any air travel that may alert

federal law enforcement to her presence, and not provide any further information to law

enforcement.

       In violation of Title 18, United States Code, Section 1512(b).




                                                53

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 54 of 65



                          NOTICE OF CRIMINAL FORFEITURE
                      (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

       Pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States

Code, Section 2461(c), the United States gives notice to defendants,

                          ASHLEY YEN NGUYEN, a/k/a DUYEN,

                                KHANH PHUONG NGUYEN,

                                   TUYEN THAI HUYNH,

                                  HUNG PHUOC NGUYEN,

                               CAT GIA LY, a/k/a JASON LY,

                                    LAN MINH NGUYEN,

                                  BINH THANH NGUYEN,

                         HUY CO TRANH, A/K/A HUY CO TRAN,
                             A/K/A THUY KIM CO TRAN,

                                FELICIA DENISE BARGAS,

                                    KRISTINE GUZMAN,

                                     JANIE GONZALEZ,

                                       TAM CONG LE,

                                  BAO HOANG NGUYEN,

                     BEATRIZ CORREAS, a/k/a VIVIAN CORREAS,

                                   HUNG VAN NGUYEN,

                                  RALPH RANDY PATINO,

                                  NAM PHUONG HOANG,

                                  BRANDY LYNN EISLEY,

                                  PHUC HOANG NGUYEN,


                                               54

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 55 of 65



                           SERGIO MARTINEZ, JR.,

        JULIO CESAR BACONCELOS, a/k/a JULIO CESAR VASCONCELOS,

                             UYEN HA BAO TRAN,

                            NHIEU THI NGOC BUI,

                                ALEX LOPEZ,

                                 HUYNH LE,

                             HOAT VIEN DUONG,

                           RAVEN NICOLE REYES,

                             PHUC THEIN TRINH,

                          GUADALUPE RODRIGUEZ,

                              HUONG LAN TRAN,

                            JUAN ALBERTO VIERA,

                            KHANH QUONG DOAN,

                         CRYSTAL NICOLE BARGAS,

                      ALEJANDRO ANTONIO ESQUIVEL,

                               CUONG NGUYEN,

                             BRENDA ESQUIVEL,

                             HOA VINH TRUONG,

                            CRYSTAL JEAN GATES,

                              LI MINH NGOC VO,

                         BRYAN MARQUINA-OCHOA,

                            KHAC NGHIA NGUYEN,

                            CYNTHIA MONJARAS,



                                      55

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 56 of 65



                            KHANH PHI NGUYEN,

                           MANUEL RENE MENDEZ,

                             ANH HA TUAN DINH,

                               LINH MY TRAN,

                        ADAN ALEXANDER MARTINEZ,

                              TRAM BICH TRAN,

          JOE MANUEL CAZARES III, a/k/a JOE MANUEL CAZARES II,
                      a/k/a JOE MANUEL CAZARES,

                            HAI THI HONG PHAM,

                             FAUSTINO OROSCO,

                              TIEN LE NGUYEN,

                             LE MINH HEIN TRAN,

                         BRANDY MONIQUE GUZMAN,

                            TRAN HANH UYEN DO,

                               THANG NGUYEN,

                            NEIDA NATALIE LUNA,

                       THAO NGUYEN PHUONG PHAM,

                           NICHOLAS RAY LOPEZ,

                               SON TONG LAM,

                             JACKELINE GARCIA,

                          NHAN NGUYEN NGOC DO,

                          ADRIEN DIANNE KOEHNE,

                           VIET NGUYEN QUOC LE,

                               KEWYN ZURITA,

                                      56

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 57 of 65




                       KHANH NGOC PHUONG DUONG,

                             THOMAS AGUILAR,

                            UYEN HOANG DUONG,

                         MANUEL DEJESUS ROMERO,

                            HOANG LE MINH CAO,

                         MELISSA MARICELA DELFIN,

                                HINH VAN LE,

                         NICOLE RENEE HERNANDEZ,

                           NGUYEN HOANG THE LE,

                             HIEN LUU NY PHAN,

                        ANTHONY CHARLES CALLEY,

                           THUY THI THU NGUYEN,

                            STEVEN PAUL FERREL,

                              HARLEY DAMIAN,

                               MINH LE PHAM,

                        KHRYSTYNA REA GONZALEZ,

                           KHANH NGUYEN TRAN,

                        ESTEPHANY JANETT MORENO,

                              TAM MINH DOAN,

                              TROUNG VAN LO,

                            KRYSTINE HERRERA,

                               TAM VAN PHAM,

                           ANNA MARIE BOHANON,

                                      57

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 58 of 65




                                     HA MY THI NGUYEN,

                               CRISTOBAL JOSUE VENTURA),

                               JEZEBEL JACQULINE GARZA,

                                        ASHLEY GREEN,

                         ISABEL DAMIANNE GONZALEZ FELAN,

                                        RUDY MORENO,

                                 ASHLEY NICOLE LIRA, and

                TRANG LE NGUYEN, a/k/a NGUYEN LE THIEN TRANG,

that in the event of conviction of an offense in violation of Title 18, United States Code, Sections

1341 or 1349 as charged in Counts Forty-Nine through Ninety-Nine of this Indictment or an

offense in violation of Title 18, United States Code, Sections 1503 or 1512 as charged in Counts

Two Hundred Five and Two Hundred Six of this Indictment, all property, real or personal, which

constitutes or is derived from proceeds traceable to such violation is subject to forfeiture.


                           NOTICE OF CRIMINAL FORFEITURE
                                  (18 U.S.C. § 982(a)(6))

       Pursuant to Title 18, United States Code, Section 982(a)(6), the United States gives notice

to Defendants


                           ASHLEY YEN NGUYEN, a/k/a DUYEN,

                                 KHANH PHUONG NGUYEN,

                                     TUYEN THAI HUYNH,

                                   HUNG PHUOC NGUYEN,

                                CAT GIA LY, a/k/a JASON LY,

                                     LAN MINH NGUYEN,

                                                 58

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 59 of 65




                            BINH THANH NGUYEN,

                    HUY CO TRANH, A/K/A HUY CO TRAN,
                        A/K/A THUY KIM CO TRAN,

                          FELICIA DENISE BARGAS,

                             KRISTINE GUZMAN,

                              JANIE GONZALEZ,

                                TAM CONG LE,

                            BAO HOANG NGUYEN,

                  BEATRIZ CORREAS, a/k/a VIVIAN CORREAS,

                             HUNG VAN NGUYEN,

                           RALPH RANDY PATINO,

                            NAM PHUONG HOANG,

                            BRANDY LYNN EISLEY,

                           PHUC HOANG NGUYEN,

                           SERGIO MARTINEZ, JR.,

        JULIO CESAR BACONCELOS, a/k/a JULIO CESAR VASCONCELOS,

                             UYEN HA BAO TRAN,

                            NHIEU THI NGOC BUI,

                                ALEX LOPEZ,

                                 HUYNH LE,

                             HOAT VIEN DUONG,

                           RAVEN NICOLE REYES,

                             PHUC THEIN TRINH,



                                      59

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 60 of 65



                          GUADALUPE RODRIGUEZ,

                              HUONG LAN TRAN,

                            JUAN ALBERTO VIERA,

                            KHANH QUONG DOAN,

                         CRYSTAL NICOLE BARGAS,

                      ALEJANDRO ANTONIO ESQUIVEL,

                               CUONG NGUYEN,

                             BRENDA ESQUIVEL,

                             HOA VINH TRUONG,

                            CRYSTAL JEAN GATES,

                              LI MINH NGOC VO,

                         BRYAN MARQUINA-OCHOA,

                            KHAC NGHIA NGUYEN,

                            CYNTHIA MONJARAS,

                            KHANH PHI NGUYEN,

                           MANUEL RENE MENDEZ,

                             ANH HA TUAN DINH,

                               LINH MY TRAN,

                        ADAN ALEXANDER MARTINEZ,

                              TRAM BICH TRAN,

          JOE MANUEL CAZARES III, a/k/a JOE MANUEL CAZARES II,
                      a/k/a JOE MANUEL CAZARES

                            HAI THI HONG PHAM,

                             FAUSTINO OROSCO,

                                      60

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 61 of 65




                              TIEN LE NGUYEN,

                             LE MINH HEIN TRAN,

                         BRANDY MONIQUE GUZMAN,

                            TRAN HANH UYEN DO,

                               THANG NGUYEN,

                            NEIDA NATALIE LUNA,

                       THAO NGUYEN PHUONG PHAM,

                           NICHOLAS RAY LOPEZ,

                               SON TONG LAM,

                             JACKELINE GARCIA,

                          NHAN NGUYEN NGOC DO,

                          ADRIEN DIANNE KOEHNE,

                           VIET NGUYEN QUOC LE,

                               KEWYN ZURITA,

                       KHANH NGOC PHUONG DUONG,

                             THOMAS AGUILAR,

                            UYEN HOANG DUONG,

                         MANUEL DEJESUS ROMERO,

                            HOANG LE MINH CAO,

                         MELISSA MARICELA DELFIN,

                                HINH VAN LE,

                         NICOLE RENEE HERNANDEZ,

                           NGUYEN HOANG THE LE,

                                      61

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 62 of 65




                                     HIEN LUU NY PHAN,

                               ANTHONY CHARLES CALLEY,

                                  THUY THI THU NGUYEN,

                                   STEVEN PAUL FERREL,

                                       HARLEY DAMIAN,

                                        MINH LE PHAM,

                               KHRYSTYNA REA GONZALEZ,

                                   KHANH NGUYEN TRAN,

                              ESTEPHANY JANETT MORENO,

                                       TAM MINH DOAN,

                                       TROUNG VAN LO,

                                    KRYSTINE HERRERA,

                                        TAM VAN PHAM,

                                  ANNA MARIE BOHANON,

                                     HA MY THI NGUYEN,

                               CRISTOBAL JOSUE VENTURA,

                               JEZEBEL JACQULINE GARZA,

                                        ASHLEY GREEN,

                         ISABEL DAMIANNE GONZALEZ FELAN,

                                      RUDY MORENO, and

                                    ASHLEY NICOLE LIRA,

that in the event of conviction of a violation of, or a conspiracy to commit a violation of, Title 18,

United States Code, Section 1546 as charged in Counts One Hundred through One Hundred Fifty-

                                                 62

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 63 of 65



One of this Indictment or a violation of Title 18, United States Code, Section 1425 as charged in

Count Two Hundred Four of this Indictment, the following is subject to forfeiture:


       (1) all conveyances, including vessels, vehicles, and aircraft, used in the commission of

       the offense(s);

       (2) all real and personal property that constitutes, or is derived from or is traceable to the

       proceeds obtained directly or indirectly from the commission of the offense(s); and

       (3) all real and personal property that is used to facilitate, or is intended to be used to

       facilitate, the commission of the offense(s).




                                         Specific Property


       The property subject to forfeiture includes, but is not limited to, the following:


       (1) The real property, including all improvements and appurtenances, located at 11531

           High Star Drive, Houston, Texas 77072 and legally described as:

           Lot One Hundred Sixty-One (161), in Block Seven (7), of the partial replat of Brays
           Forest, Section Two (2), a subdivision of Harris County, Texas, according to the map
           or plat thereof recorded in Volume 161, Page 51 of the Map Records of Harris County,
           Texas.

       (2) The real property, including all improvements and appurtenances, located at 4230 Alief

           Village Drive, Houston, Texas 77072 and legally described as:

           Lot 21, in Block 1, in Alief Village Patio Homes, a subdivision in Harris County, Texas
           according to the map or plat recorded in Volume 289, Page 54 of the Map Records of
           Harris County, Texas.




                                                 63

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 64 of 65



       (3) The real property, including all improvements and appurtenances, located at 10911

           Hazen Street, Houston, Texas 77072 and legally described as:

           Lot Sixteen (16), in Block Sixteen (16), of IMPERIAL POINT, SECTION SIX (6), a
           subdivision in Harris County, Texas, according to the map or plat thereof recorded in
           Volume 148, Page 98 in the Map Records of Harris County, Texas.

       (4) The real property, including all improvements and appurtenances, located at 11571

           Willwood Drive, Houston, Texas 77072 and legally described as:

           A tract of land out of Reserve “G” of Brays Forest, Section 5, an addition in Harris
           County, Texas, according to the map or plat thereof, recorded in Volume 234, Page 120
           of the Map Records of Harris County, Texas said tract being more particularly
           described by metes and bounds on a Warranty Deed with Vendor’s Lien dated
           September 19, 2016 and recorded in the Harris County real property records under
           number 2016-424647.

       (5) The real property, including all improvements and appurtenances, located at 11403

           Carvel Lane, Houston, Texas 77072 and legally described as:

           Lot Nine (9), in Block Six (6), of BELLAIRE WEST, SECTION SEVEN (7), an
           addition in Harris County, Texas according to the map or plat thereof recorded in
           Volume 149, Page 1 of the Map Records of Harris County, Texas.

       (6) The real property, including all improvements and appurtenances, located at 4414 Tufa

           Ct, Houston, Texas 77072 and legally described as:

           Lot 74, in Block 3, of Brays Forest, Section 1, a subdivision in Harris County, Texas,
           according to the map or plat thereof recorded in Volume 147, Page 137, of the map
           and/or plat records of Harris County, Texas.

                                        Money Judgment

       The United States may seek the imposition of a money judgment.

                                         Substitute Assets

       In the event that a condition listed in Title 21, United States Code, Section 853(p) exists,

the United States will seek to forfeit any other property of the defendants in substitution.

                                                 64

    Case 4:19-cr-00234 Document 195 Filed on 05/10/19 in TXSD Page 65 of 65



A TRUE BILL:

                                                     ____________________________________
                                                     FOREPERSON OF THE GRAND JURY

RYAN K. PATRICK
United States Attorney, Southern District of Texas


_________________________________________
Adam Laurence Goldman
Assistant United States Attorney
Adam.Goldman2@usdoj.gov



_________________________________________
Michael Edward Day
Assistant United States Attorney
Michael.Day@usdoj.gov



_________________________________________
Eun Kate Suh
Assistant United States Attorney
Eun.Suh@usdoj.gov




                                               65

